UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/2009 The following N-CSR relates only to the Registrants series listed below and does not affect Dreyfus Core Equity Fund, a series of the Registrant with a fiscal year end of August 31. A separate N-CSR will be filed for that series as appropriate. Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus AMT-Free Municipal Reserves Dreyfus Tax Managed Growth Fund Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus U.S. Treasury Reserves Dreyfus Small Cap Value Fund Dreyfus Strategic Income Fund FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as it s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund s Expenses 7 Comparing Your Fund s Expenses With Those of Other Funds 8 Statement of Investments 51 Statement of Assets and Liabilities 52 Statement of Operations 53 Statement of Changes in Net Assets 55 Financial Highlights 57 Notes to Financial Statements 67 Report of Independent Registered Public Accounting Firm 68 Important Tax Information 69 Board Members Information 71 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Bond Market Index Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Bond Market Index Fund, covering the 12-month period from November 1, 2008, through October 31, 2009. Reports of positive U.S. economic growth over the third quarter of 2009 may have signaled the end of the deep recession that technically began in December 2007. Signs that the economy finally has turned a corner include inventory rebuilding among manufacturers, improvements in home sales and prices, and an increase in consumer spending. These indicators, along with improved investor sentiment, have helped higher-yielding bonds rally during the reporting period, while a weak U.S. dollar has supported currency transactions in other global markets. Short-term securities and higher quality, corporate bond investments have participated in the rally as investors exchanged out of low-yielding cash investments, but they have so far lagged non-investment-grade counterparts. U.S.Treasury securities, still considered to rank among the safest investments in the world, continue to underperform relative to other fixed-income categories. As the financial markets currently appear poised to enter into a new phase, the best strategy for your portfolio depends not only on your view of the economy s direction, but on your current financial needs, future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the risks that may accompany unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2008, through October 31, 2009, as provided by Laurie Carroll, Portfolio Manager Market and Fund Performance Overview For the 12-month period ended October 31, 2009, Dreyfus Bond Market Index Fund s Investor shares produced a total return of 12.70%, and its BASIC shares produced a total return of 12.99%. 1 In comparison, the Barclays Capital U.S. Aggregate Index (the Index ) achieved a total return of 13.79% for the same period. 2 The U.S. bond market produced positive absolute returns during the reporting period, as improving investor sentiment resulted in a reversal of the flight to quality seen earlier in the calendar year. As their risk appetites increased, investors returned to higher-yielding market sectors, where gains were most prevalent among commercial mortgage-backed securities and corporate bonds, many of which benefited from liquidity programs adopted by government and monetary authorities. The Fund s Investment Approach The fund seeks to match the total return of the Index.To pursue this goal, the fund normally invests at least 80% of its assets in bonds that are included in the Index. To maintain liquidity, the fund may invest up to 20% of its assets in various short-term, fixed-income securities and money market instruments. While the fund seeks to mirror the returns of the Index, it does not hold the same number of bonds. Instead, the fund holds approximately 1,500 securities as compared to 8,800 securities in the Index.The fund s average duration a measure of sensitivity to changing interest rates generally remains neutral to the Index.As of October 31, 2009, the average duration of the fund was approximately 4.42 years. Fixed-Income Securities Aided by Government Actions When the reporting period began, the U.S. economic outlook remained relatively bleak as job losses continued to mount and tight credit condi- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) tions weighed on consumer sentiment and spending. Only a few months earlier, the U.S. government had introduced a number of new and, in some cases, unprecedented programs in an attempt to alleviate some of the adverse effects of the ongoing financial crisis and recession. Remedial programs included theTemporary Liquidity Guarantee Program adopted by the Federal Deposit Insurance Corporation (FDIC) to encourage liquidity in the Interbank lending market by allowing banks to issue debt guaranteed by the FDIC. At the same time, the Federal Reserve Board (the Fed ) announced that it would inject additional liquidity into the markets by purchasing up to $750 billion of agency mortgage-backed securities, increasing its purchases of agency debentures by up to $100 billion, and purchasing up to $300 billion of longer-term U.S.Treasury securities.The Fed also made it clear that it would employ all available tools to stimulate the economy, improve market liquidity and achieve greater price stability in the bond markets.Therefore, by the end of 2008, the Fed had lowered its overnight federal funds rate to the record-low range of between 0% and 0.25%. Investors Favored Higher-Yielding Bonds The bond markets were buoyed by the midway point of the reporting period by signs that these remedial programs were gaining traction. In a reversal of market sentiment, investors began to feel more comfortable taking on risk in higher-yielding market sectors, and the bond market staged an impressive rally. Commercial mortgage-backed securities and corporate bonds, which experienced some of the market s steepest declines in 2008, posted some of the reporting period s stronger returns. For example, the troubled financials sector proved to be one of the corporate bond market s best-performing segments over the reporting period. All industry groups within the financials sector performed well, including brokerage, banking and insurance companies. In the industrials sector, consumer cyclicals (including home construction) and utilities achieved especially strong gains, rebounding from the lows reached during the recession and financial crisis. 4 Mortgage-backed securities, which comprise over one-third of the Index, also rebounded from their lows.These securities tend to perform well when interest rates are stable and fewer homeowners refinance their mortgages, primarily because it reduces the risk of larger-than-expected prepayments of existing mortgages. On the other hand, U.S. Treasury securities and U.S. government agency securities gave back some of the gains achieved during the fall of 2008, as investors sought opportunities in other, higher-yielding areas of the bond market. Mirroring the Index s Composition As an index fund, we attempt to replicate the returns of the Index by closely approximating its composition. As of October 31, 2009, approximately 36% of the fund s assets were invested in mortgage-backed securities, 3% in commercial mortgage-backed securities, 18% in corporate bonds and asset-backed securities, 31% in U.S. Treasury securities and 12% in U.S. government agency bonds. In addition, all of the fund s corporate securities were at least BBB-rated or better at the end of the reporting period, and the fund has maintained an overall credit quality that is closely aligned with that of the Index. November 16, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the fund s returns would have been lower.The undertaking is no longer in effect. 2 SOURCE: LIPPER INC. Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital U.S. Aggregate Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Bond Market Index Fund BASIC shares and Investor shares and the Barclays Capital U.S. Aggregate Index Average Annual Total Returns as of 10/31/09 1 Year 5 Years 10 Years BASIC shares 12.99% 4.89% 6.06% Investor shares 12.70% 4.65% 5.81% Source: Lipper Inc. Past performance is not predictive of future performance.The fund s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in both the BASIC shares and Investor shares of Dreyfus Bond Market Index Fund on 10/31/99 to a $10,000 investment made in the Barclays Capital U.S. Aggregate Index (the Index ) on that date. All dividends and capital gain distributions are reinvested. The fund s performance shown in the line graph takes into account all applicable fees and expenses on both BASIC and Investor shares.The Index is a widely accepted, unmanaged index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund s prospectus or talk to your financial adviser. Review your fund s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Bond Market Index Fund from May 1, 2009 to October 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2009 Investor Shares BASIC Shares Expenses paid per $1,000 $ 2.06 $ .77 Ending value (after expenses) $1,048.00 $1,049.40 COMPARING YOUR FUND S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2009 Investor Shares BASIC Shares Expenses paid per $1,000 $ 2.04 $ .77 Ending value (after expenses) $1,023.19 $1,024.45 The Fund 7 STATEMENT OF INVESTMENTS October 31, 2009 Coupon Maturity Principal Bonds and Notes 98.7% Rate (%) Date Amount ($) Value ($) Aerospace & Defense .4% Boeing, Sr. Unscd. Notes 6.00 3/15/19 2,000,000 2,223,018 Boeing, Sr. Unscd. Bonds 7.25 6/15/25 150,000 174,327 General Dynamics, Gtd. Notes 4.25 5/15/13 125,000 132,829 Lockheed Martin, Sr. Unscd. Notes, Ser. B 6.15 9/1/36 455,000 503,365 Northrop Grumman Systems, Gtd. Debs. 7.75 3/1/16 540,000 651,056 Raytheon, Sr. Unscd. Notes 4.85 1/15/11 125,000 129,813 Raytheon, Sr. Unscd. Debs. 7.20 8/15/27 150,000 182,722 United Technologies, Sr. Unscd. Notes 4.88 5/1/15 2,750,000 3,002,711 United Technologies, Sr. Unscd. Notes 6.70 8/1/28 50,000 58,050 United Technologies, Sr. Unscd. Debs. 8.75 3/1/21 50,000 66,651 Agriculture .3% Altria Group, Gtd. Notes 9.25 8/6/19 1,100,000 1,335,892 Altria Group, Gtd. Notes 9.70 11/10/18 1,850,000 2,281,257 Archer Daniels, Sr. Unscd. Notes 5.45 3/15/18 130,000 140,260 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 760,000 818,841 Reynolds American, Gtd. Notes 7.63 6/1/16 170,000 183,354 Asset Backed Certificates .0% CPL Transition Funding, Ser. 2002-1, Cl. A4 5.96 7/15/15 550,000 Asset-Backed Ctfs./ Auto Receivables .0% Honda Auto Receivables Owner Trust, Ser. 2007-1, Cl. A4 5.09 7/18/13 700,000 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Credit Cards .1% Bank One Issuance Trust, Ser. 2003-C3, Cl. C3 4.77 2/16/16 200,000 199,923 Capital One Multi-Asset Execution Trust, Ser. 2007-A7, Cl. A7 5.75 7/15/20 565,000 623,822 Citibank Credit Card Issuance Trust, Ser. 2005-A4, Cl. A4 4.40 6/20/14 500,000 531,455 Citibank Credit Card Issuance Trust, Ser. 2003-A10, Cl. A10 4.75 12/10/15 500,000 537,167 Asset-Backed Ctfs./ Home Equity Loans .0% Centex Home Equity, Ser. 2005-C, Cl. AF5 5.05 6/25/35 200,000 a Automobile Manufacturers .1% Daimler Finance North America, Gtd. Notes 6.50 11/15/13 225,000 245,176 Daimler Finance North America, Gtd. Notes 7.30 1/15/12 400,000 b 435,870 Daimler Finance North America, Gtd. Notes 8.50 1/18/31 200,000 245,256 Banks 3.2% Bank of America, Gtd. Notes 3.13 6/15/12 3,000,000 b 3,125,823 Bank of America, Sr. Unscd. Notes 5.13 11/15/14 350,000 363,015 Bank of America, Sr. Unscd. Notes 5.38 6/15/14 275,000 287,974 Bank of America, Sr. Unscd. Notes 5.63 10/14/16 575,000 589,691 Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 965,000 976,987 Bank of America, Sr. Unscd. Notes 5.75 12/1/17 2,450,000 2,495,176 Bank of America, Jr. Sub. Notes 7.80 2/15/10 500,000 508,571 Bank One, Sub. Notes 5.90 11/15/11 500,000 537,819 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) Barclays Bank, Sr. Unscd. Notes 6.75 5/22/19 1,300,000 b 1,464,419 BB & T, Sr. Notes 3.38 9/25/13 3,400,000 3,429,135 BB & T, Sub. Notes 4.75 10/1/12 325,000 b 340,175 BB & T, Sub. Notes 4.90 6/30/17 150,000 145,081 Citigroup, Gtd. Bonds 2.13 4/30/12 3,500,000 3,569,209 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 4,400,000 4,589,006 Credit Suisse New York, Sub. Notes 6.00 2/15/18 1,400,000 1,477,757 Deutsche Bank AG London, Sr. Unscd. Notes 6.00 9/1/17 845,000 923,473 Dresdner Bank, Sub. Notes 7.25 9/15/15 145,000 141,548 Fifth Third Bank, Sr. Unscd. Notes 4.20 2/23/10 200,000 201,450 Fifth Third Bank, Sub. Notes 8.25 3/1/38 1,000,000 965,416 First Tennessee Bank, Sub. Notes 5.65 4/1/16 250,000 217,517 Fleet Financial Group, Sub. Notes 7.38 12/1/09 175,000 175,785 Golden West Financial, Sr. Unscd. Notes 4.75 10/1/12 1,000,000 1,050,633 Goldman Sachs Group, Gtd. Notes 3.25 6/15/12 4,350,000 b 4,549,761 HSBC Holdings, Sub. Notes 6.50 5/2/36 1,350,000 1,484,896 HSBC Holdings, Sub. Notes 6.50 9/15/37 555,000 610,364 JP Morgan Chase, Sub. Notes 6.00 10/1/17 150,000 160,022 KeyBank, Sub. Notes 6.95 2/1/28 100,000 88,064 KFW, Gov t Gtd. Bonds 4.00 10/15/13 1,400,000 1,488,484 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) KFW, Gov t Gtd. Bonds 4.13 10/15/14 1,200,000 1,280,711 KFW, Gov t Gtd. Bonds 4.50 7/16/18 1,800,000 1,903,862 KFW, Gov t Gtd. Notes 4.88 1/17/17 1,240,000 1,354,924 KFW, Gov t Gtd. Bonds 5.13 3/14/16 625,000 692,250 KFW, Gov t Gtd. Notes 8.00 2/15/10 35,000 35,750 Korea Development Bank, Sr. Unscd. Notes 5.50 11/13/12 350,000 b 370,946 Mercantile Bankshares, Sub. Notes, Ser. B 4.63 4/15/13 200,000 203,524 Morgan Stanley, Sr. Unscd. Notes 7.30 5/13/19 1,300,000 1,459,062 National City Bank, Sr. Unscd. Notes 4.50 3/15/10 1,275,000 1,289,215 National City, Sub. Notes 6.88 5/15/19 1,800,000 1,946,579 NationsBank, Sub. Notes 7.80 9/15/16 235,000 257,699 Oesterreichische Kontrollbank, Gov t Gtd. Notes 4.88 2/16/16 1,500,000 b 1,616,934 PNC Funding, Bank Gtd. Notes 5.25 11/15/15 225,000 230,901 Rentenbank, Gov t Gtd. Bonds 5.13 2/1/17 950,000 1,027,918 Royal Bank of Scotland Group, Sub. Notes 5.00 10/1/14 175,000 159,344 Royal Bank of Scotland Group, Sr. Sub. Notes 6.38 2/1/11 410,000 410,524 SouthTrust, Sub. Notes 5.80 6/15/14 500,000 b 525,805 Sovereign Bancorp, Sr. Unscd. Notes 4.80 9/1/10 500,000 a 514,406 State Street Bank & Trust, Sub. Notes 5.25 10/15/18 200,000 208,473 Suntrust Capital VIII, Gtd. Secs. 6.10 12/1/66 335,000 a 237,651 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) U.S. Bank, Sub. Notes 4.95 10/30/14 45,000 48,443 U.S. Bank, Sub. Notes 6.38 8/1/11 100,000 108,001 UBS, Sub. Notes 5.88 7/15/16 75,000 75,466 UBS, Sr. Unscd. Notes 5.88 12/20/17 760,000 781,831 Union Planters, Sr. Unscd. Notes 4.38 12/1/10 400,000 398,004 Wachovia Bank, Sub. Notes 5.00 8/15/15 250,000 257,785 Wachovia Bank, Sub. Notes 6.60 1/15/38 415,000 453,468 Wachovia, Sub. Notes 5.25 8/1/14 200,000 208,116 Wachovia, Sr. Unscd. Notes 5.75 2/1/18 1,100,000 1,151,453 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 2,140,000 2,229,435 Wells Fargo & Co., Sub. Notes 6.38 8/1/11 420,000 450,335 Wells Fargo Bank, Sub. Notes 5.75 5/16/16 875,000 911,286 Westpac Banking, Sub. Notes 4.63 6/1/18 500,000 481,398 Building & Construction .0% CRH America, Gtd. Notes 5.30 10/15/13 500,000 Chemicals .4% Dow Chemical, Sr. Unscd. Notes 6.00 10/1/12 2,200,000 2,352,614 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 1,700,000 1,944,008 E.I. Du Pont De Nemours, Sr. Unscd. Notes 5.25 12/15/16 1,900,000 2,041,670 E.I. Du Pont De Nemours, Sr. Unscd. Notes 6.00 7/15/18 560,000 629,944 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Chemicals (continued) Lubrizol, Gtd. Notes 5.50 10/1/14 150,000 161,559 Potash of Saskatchewan, Sr. Unscd. Notes 7.75 5/31/11 200,000 219,130 Praxair, Sr. Unscd. Notes 6.38 4/1/12 100,000 110,616 Commercial Mortgage Pass-Through Ctfs. 3.0% Asset Securitization, Ser. 1995-D1, Cl. A2 7.59 7/11/27 6,476 6,537 Banc of America Commercial Mortgage, Ser. 2005-3, Cl. A4 4.67 7/10/43 1,000,000 978,370 Banc of America Commercial Mortgage, Ser. 2005-4, Cl. A5B 5.00 7/10/45 1,800,000 a 1,507,766 Banc of America Commercial Mortgage, Ser. 2007-1, Cl. A4 5.45 1/15/49 1,000,000 928,342 Banc of America Commercial Mortgage, Ser. 2000-2, Cl. A2 7.20 9/15/32 430,705 a 434,102 Banc of America Commercial Mortgage, Ser. 2007-4, Cl. A4 5.94 2/10/51 300,000 a 279,548 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A4 4.68 8/13/39 350,000 a 352,347 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T10, Cl. A2 4.74 3/13/40 400,000 411,015 Bear Stearns Commercial Mortgage Securities, Ser. 2005-PWR9, Cl. A4A 4.87 9/11/42 900,000 875,723 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW14, Cl. A4 5.20 12/11/38 2,630,000 2,503,424 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. A4 5.90 9/11/38 850,000 a 867,628 Bear Stearns Commercial Mortgage Securities, Ser. 2002-TOP6, Cl. A2 6.46 10/15/36 175,000 185,869 The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Bear Stearns Commercial Mortgage Securities, Ser. 2001-TOP2, Cl. A2 6.48 2/15/35 230,000 238,095 Chase Commercial Mortgage Securities, Ser. 2000-3, Cl. A2 7.32 10/15/32 384,871 396,797 Chase Commercial Mortgage Securities, Ser. 2000-2, Cl. A2 7.63 7/15/32 237,163 243,058 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Cl. A3 5.73 3/15/49 225,000 a 219,724 Citigroup Commercial Mortgage Trust, Ser. 2008-C7, Cl. A4 6.30 12/10/49 1,100,000 a 1,029,190 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2005-CD1, Cl. A4 5.23 7/15/44 1,900,000 a 1,931,475 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Cl. A4 5.36 1/15/46 85,000 a 82,958 Commercial Mortgage Pass-Through Certificates, Ser. 2005-LP5, Cl. A2 4.63 5/10/43 762,516 765,582 Credit Suisse Mortgage Capital Certificates, Ser. 2006-C3, Cl. A3 5.83 6/15/38 1,500,000 a 1,325,253 CS First Boston Mortgage Securities, Ser. 2004-C3, Cl. A5 5.11 7/15/36 1,245,000 a 1,246,135 CS First Boston Mortgage Securities, Ser. 2002-CKP1, Cl. A3 6.44 12/15/35 675,000 720,531 CS First Boston Mortgage Securities, Ser. 2001-CK3, Cl. A4 6.53 6/15/34 374,779 391,223 CS First Boston Mortgage Securities, Ser. 2000-C1, Cl. A2 7.55 4/15/62 134,541 136,723 CWCapital Cobalt, Ser. 2007-C3, Cl. A4 5.82 5/15/46 1,000,000 a 890,675 DLJ Commercial Mortgage, Ser. 2000-CKP1, Cl. A1B 7.18 11/10/33 351,399 360,976 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) GE Capital Commercial Mortgage, Ser. 2002-1A, Cl. A3 6.27 12/10/35 1,250,000 1,331,391 GMAC Commercial Mortgage Securities, Ser. 2003-C1, Cl. B 4.19 5/10/36 4,700,000 4,190,413 Greenwich Capital Commercial Funding, Ser. 2005-GG5, Cl. A5 5.22 4/10/37 1,000,000 a 968,248 GS Mortgage Securities II, Ser. 2005-GG4, Cl. A3 4.61 7/10/39 775,000 773,980 GS Mortgage Securities II, Ser. 2007-GG10, Cl. A4 6.00 8/10/45 1,000,000 a 842,135 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2004-CB8, Cl. A4 4.40 1/12/39 1,000,000 968,405 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP3, Cl. A4A 4.94 8/15/42 600,000 a 593,886 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2004-LN2, Cl. A2 5.12 7/15/41 150,000 148,606 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-LDPX, Cl. A3 5.42 1/15/49 1,200,000 1,054,062 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB18, Cl. A4 5.44 6/12/47 350,000 319,218 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2006-LDP8, Cl. A3B 5.45 5/15/45 225,000 221,710 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. A4 5.48 12/12/44 500,000 a 492,143 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB20, Cl. A4 5.79 2/12/51 1,000,000 a 908,957 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-LD11, Cl. A4 5.82 6/15/49 1,855,000 a 1,713,187 LB-UBS Commercial Mortgage Trust, Ser. 2003-C3, Cl. A4 4.17 5/15/32 475,000 475,670 The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) LB-UBS Commercial Mortgage Trust, Ser. 2004-C7, Cl. A6 4.79 10/15/29 4,028,000 a 3,894,778 LB-UBS Commercial Mortgage Trust, Ser. 2005-C3, Cl. AJ 4.84 7/15/40 500,000 392,417 LB-UBS Commercial Mortgage Trust, Ser. 2004-C6, Cl. A6 5.02 8/15/29 275,000 a 258,944 LB-UBS Commercial Mortgage Trust, Ser. 2007-C2, Cl. A3 5.43 2/15/40 1,200,000 1,020,698 LB-UBS Commercial Mortgage Trust, Ser. 2000-C3, Cl. A2 7.95 5/15/25 450,118 a 452,121 Merrill Lynch Mortgage Trust, Ser. 2003-KEY1, Cl. A4 5.24 11/12/35 500,000 a 511,928 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A6 5.41 11/12/37 375,000 a 377,059 Merrill Lynch Mortgage Trust, Ser. 2007-C1, Cl. A4 5.83 6/12/50 1,000,000 a 859,823 Merrill Lynch/Countrywide Commercial Mortgage, Ser. 2007-7, Cl. A4 5.75 6/12/50 1,200,000 a 1,013,320 Morgan Stanley Capital I, Ser. 2004-T13, Cl. A4 4.66 9/13/45 1,000,000 1,003,694 Morgan Stanley Capital I, Ser. 2004-T15, Cl. A4 5.27 6/13/41 3,160,000 a 3,151,956 Morgan Stanley Capital I, Ser. 2007-IQ14, Cl. A4 5.69 4/15/49 1,300,000 a 1,105,049 Morgan Stanley Capital I, Ser. 2006-HQ9, Cl. A4 5.73 7/12/44 500,000 a 497,362 Morgan Stanley Dean Witter Capital I, Ser. 2003-HQ2, Cl. A2 4.92 3/12/35 500,000 510,066 Morgan Stanley Dean Witter Capital I, Ser. 2001-TOP1, Cl. A4 6.66 2/15/33 108,031 111,558 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C20, Cl. A7 5.12 7/15/42 800,000 a 791,896 Wachovia Bank Commercial Mortgage Trust, Ser. 2004-C11, Cl. A5 5.22 1/15/41 800,000 a 783,782 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C31, Cl. A4 5.51 4/15/47 2,500,000 2,036,031 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C28, Cl. A3 5.68 10/15/48 150,000 143,287 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C27, Cl. A3 5.77 7/15/45 1,150,000 a 1,110,897 Consumer Products .2% Avon Products, Sr. Unscd. Notes 4.20 7/15/18 250,000 245,254 Procter & Gamble, Sr. Unscd. Notes 4.95 8/15/14 2,625,000 2,886,114 Procter & Gamble, Sr. Unscd. Notes 5.55 3/5/37 300,000 317,702 Diversified Financial Services 4.6% AEP Texas Central Transition Funding, Sr. Scd. Bonds, Ser. A-4 5.17 1/1/18 250,000 275,136 AEP Texas Central Transition Funding, Sr. Scd. Bonds, Ser. A-5 5.31 7/1/20 45,000 49,222 American Express, Sr. Unscd. Notes 6.15 8/28/17 700,000 739,311 American Express, Sr. Unscd. Notes 7.00 3/19/18 2,600,000 2,878,166 Bear Stearns, Sr. Unscd. Notes 5.30 10/30/15 100,000 107,002 Bear Stearns, Sub. Notes 5.55 1/22/17 500,000 513,227 Bear Stearns, Sr. Unscd. Notes 6.40 10/2/17 540,000 591,150 Bear Stearns, Sr. Unscd. Notes 7.25 2/1/18 270,000 309,319 BP Capital Markets, Gtd. Notes 5.25 11/7/13 2,500,000 2,761,643 Capital One Bank, Sr. Unscd. Notes 5.13 2/15/14 200,000 b 211,100 Capital One Capital III, Gtd. Cap. Secs. 7.69 8/15/36 200,000 174,500 Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 2,600,000 2,892,492 The Fund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) Citigroup Funding, Gtd. Notes 1.88 10/22/12 4,900,000 4,919,884 Citigroup, Sub. Notes 5.00 9/15/14 3,230,000 3,188,171 Citigroup, Sr. Unscd. Notes 6.00 2/21/12 1,075,000 1,143,917 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 885,000 904,598 Citigroup, Sub. Notes 6.13 8/25/36 575,000 513,467 Citigroup, Sr. Unscd. Debs. 6.63 1/15/28 100,000 97,958 Citigroup, Sr. Unscd. Notes 6.88 3/5/38 700,000 730,446 Countrywide Home Loans, Gtd. Notes, Ser. L 4.00 3/22/11 750,000 764,774 Credit Suisse USA, Gtd. Notes 5.38 3/2/16 200,000 b 212,627 Credit Suisse USA, Gtd. Notes 5.50 8/15/13 1,000,000 b 1,089,938 Credit Suisse USA, Gtd. Notes 6.50 1/15/12 1,300,000 1,424,654 General Electric Capital, Gtd. Notes 2.13 12/21/12 4,000,000 4,051,308 General Electric Capital, Gtd. Notes 2.20 6/8/12 3,000,000 b 3,055,341 General Electric Capital, Sr. Unscd. Notes 5.00 1/8/16 375,000 b 382,728 General Electric Capital, Sr. Unscd. Notes 5.25 10/19/12 5,700,000 b 6,130,293 General Electric Capital, Sr. Unscd. Notes, Ser. A 5.45 1/15/13 650,000 691,729 General Electric Capital, Sr. Unscd. Notes 5.63 9/15/17 1,000,000 1,034,779 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 1,335,000 1,376,293 General Electric Capital, Sr. Unscd. Notes 5.88 1/14/38 500,000 479,386 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) General Electric Capital, Sr. Unscd. Notes, Ser. A 6.75 3/15/32 1,445,000 1,523,179 Goldman Sachs Capital I, Gtd. Cap. Secs 6.35 2/15/34 350,000 332,545 Goldman Sachs Group, Sr. Unscd. Notes 4.75 7/15/13 2,800,000 2,943,427 Goldman Sachs Group, Sr. Unscd. Notes 5.95 1/18/18 15,000 15,831 Goldman Sachs Group, Sr. Unscd. Notes 6.13 2/15/33 475,000 495,465 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 680,000 725,812 Goldman Sachs Group, Sr. Unscd. Notes 6.25 9/1/17 190,000 203,597 Goldman Sachs Group, Sr. Unscd. Notes 6.60 1/15/12 2,725,000 2,969,037 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 630,000 665,693 Goldman Sachs Group, Sr. Unscd. Notes 7.50 2/15/19 1,000,000 1,171,414 Household Finance, Sr. Unscd. Notes 4.75 7/15/13 700,000 b 728,482 Household Finance, Sr. Unscd. Notes 8.00 7/15/10 630,000 659,149 HSBC Finance, Sr. Unscd. Notes 5.50 1/19/16 2,625,000 b 2,734,833 International Lease Finance, Sr. Unscd. Notes 4.75 1/13/12 250,000 204,972 International Lease Finance, Sr. Unscd. Notes 5.00 4/15/10 1,200,000 b 1,184,021 International Lease Finance, Sr. Unscd. Notes 5.65 6/1/14 350,000 264,571 Jefferies Group, Sr. Unscd. Debs 6.25 1/15/36 200,000 157,053 Jefferies Group, Sr. Unscd. Debs 6.45 6/8/27 35,000 b 29,674 JP Morgan Chase Capital XX, Gtd. Notes, Ser. T 6.55 9/29/36 50,000 46,765 The Fund 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) JP Morgan Chase XVII, Gtd. Debs., Ser. Q 5.85 8/1/35 310,000 275,734 JPMorgan Chase & Co., Gtd. Notes 3.13 12/1/11 2,500,000 b 2,603,298 JPMorgan Chase & Co., Sub. Notes 5.13 9/15/14 2,525,000 2,675,202 JPMorgan Chase & Co., Sub. Notes 5.15 10/1/15 250,000 264,324 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 2,000,000 2,144,796 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 650,000 722,137 JPMorgan Chase & Co., Sub. Notes 6.75 2/1/11 1,000,000 1,058,479 Merrill Lynch & Co., Sr. Unscd. Notes 5.45 7/15/14 565,000 590,892 Merrill Lynch & Co., Sr. Unscd. Notes 6.05 8/15/12 1,235,000 1,324,235 Merrill Lynch & Co., Sub. Notes 6.05 5/16/16 575,000 576,172 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 65,000 67,284 Merrill Lynch & Co., Notes 6.88 4/25/18 1,450,000 1,563,737 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 11/15/18 150,000 160,524 Morgan Stanley, Gtd. Notes 1.95 6/20/12 2,000,000 b 2,027,740 Morgan Stanley, Sub. Notes 4.75 4/1/14 1,580,000 1,586,304 Morgan Stanley, Sr. Unscd. Notes 5.45 1/9/17 1,100,000 1,110,688 Morgan Stanley, Sr. Unscd. Notes 5.75 10/18/16 175,000 181,103 Morgan Stanley, Sr. Unscd. Notes 6.63 4/1/18 1,100,000 1,180,931 Morgan Stanley, Sr. Unscd. Notes 7.25 4/1/32 300,000 343,225 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) National Rural Utilities Cooperative Finance, Coll. Trust Bonds 4.38 10/1/10 600,000 619,109 National Rural Utilities Cooperative Finance, Coll. Trust Bonds 5.45 2/1/18 1,100,000 1,166,007 SLM, Sr. Unscd. Notes, Ser. A 5.00 10/1/13 100,000 83,161 SLM, Sr. Unscd. Notes, Ser. A 5.00 4/15/15 450,000 355,212 Toyota Motor Credit, Sr. Unscd. Notes 4.35 12/15/10 150,000 b 152,927 Diversified Metals & Mining .4% Alcan, Sr. Unscd. Debs. 7.25 3/15/31 350,000 391,591 Alcoa, Sr. Unscd. Notes 5.72 2/23/19 612,000 588,688 Alcoa, Sr. Unscd. Notes 6.00 1/15/12 250,000 b 263,926 BHP Finance USA, Gtd. Notes 4.80 4/15/13 1,175,000 1,253,828 Freeport-McMoRan Cooper & Gold, Sr. Unscd. Notes 8.38 4/1/17 895,000 963,459 Inco, Unsub. Bonds 7.20 9/15/32 100,000 104,417 Noranda, Gtd. Notes 5.50 6/15/17 165,000 158,477 Rio Tinto Finance USA, Gtd. Notes 6.50 7/15/18 1,820,000 1,988,066 Vale Overseas, Gtd. Notes 6.25 1/23/17 510,000 534,429 Vale Overseas, Gtd. Notes 6.88 11/21/36 900,000 907,740 Electric Utilities 1.4% Cincinnati Gas & Electric, Sr. Unscd. Bonds 5.70 9/15/12 185,000 202,682 The Fund 21 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Electric Utilities (continued) Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 150,000 156,738 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 05-A 5.30 3/1/35 175,000 169,976 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 600,000 651,042 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-B 6.20 6/15/36 200,000 219,106 Constellation Energy Group, Sr. Unscd. Notes 7.00 4/1/12 225,000 b 242,568 Constellation Energy Group, Sr. Unscd. Notes 7.60 4/1/32 250,000 267,972 Consumers Energy, First Mortgage Bonds, Ser. P 5.50 8/15/16 200,000 214,191 Dominion Resources, Sr. Unscd. Notes, Ser. C 5.15 7/15/15 2,075,000 2,204,717 Dominion Resources, Sr. Unscd. Notes, Ser. E 6.30 3/15/33 100,000 107,537 Duke Energy Carolinas, First Mortgage Bonds 6.00 1/15/38 710,000 786,603 Duke Energy Carolinas, Sr. Unscd. Notes 6.25 1/15/12 75,000 81,587 Exelon, Sr. Unscd. Notes 4.90 6/15/15 2,500,000 2,597,502 FirstEnergy, Sr. Unscd. Notes, Ser. B 6.45 11/15/11 7,000 7,569 FirstEnergy, Sr. Unscd. Notes, Ser. C 7.38 11/15/31 1,210,000 1,346,594 Florida Power & Light, First Mortgage Bonds 5.63 4/1/34 1,100,000 1,154,621 Florida Power & Light, First Mortgage Debs. 5.65 2/1/35 25,000 26,456 Florida Power, First Mortgage Bonds 6.40 6/15/38 1,000,000 1,151,081 Hydro-Quebec, Gov t Gtd. Debs., Ser. HH 8.50 12/1/29 200,000 270,541 Hydro-Quebec, Gov t Gtd. Debs., Ser. HK 9.38 4/15/30 20,000 28,463 MidAmerican Energy Holdings, Sr. Unscd. Notes 5.88 10/1/12 950,000 1,037,000 22 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Electric Utilities (continued) MidAmerican Energy Holdings, Sr. Unscd. Bonds 6.13 4/1/36 1,250,000 1,337,871 NiSource Finance, Gtd. Notes 5.40 7/15/14 150,000 155,276 NiSource Finance, Gtd. Notes 6.40 3/15/18 1,700,000 1,755,340 Northern States Power, First Mortgage Bonds 6.25 6/1/36 750,000 849,630 Ohio Power, Sr. Unscd. Notes, Ser. F 5.50 2/15/13 1,500,000 1,586,690 Oncor Electric Delivery, Sr. Scd. Debs. 7.00 9/1/22 170,000 197,202 Oncor Electric Delivery, Sr. Scd. Notes 7.00 5/1/32 250,000 285,332 Pacific Gas & Electric, Sr. Unscd. Bonds 4.80 3/1/14 100,000 106,560 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 465,000 508,218 Pacific Gas & Electric, Sr. Unscd. Notes 6.25 3/1/39 750,000 847,940 Pacificorp, First Mortgage Bonds 5.75 4/1/37 335,000 356,088 Progress Energy, Sr. Unscd. Notes 7.10 3/1/11 500,000 530,945 Progress Energy, Sr. Unscd. Notes 7.75 3/1/31 480,000 596,302 Public Service Company of Colorado, First Mortgage Bonds, Ser. 10 7.88 10/1/12 350,000 406,349 Public Service Electric & Gas, Scd. Notes, Ser. D 5.25 7/1/35 230,000 228,029 South Carolina Electric & Gas, First Mortgage Bonds 6.63 2/1/32 200,000 b 234,039 Southern California Edison, First Mortgage Notes, Ser. 08-A 5.95 2/1/38 70,000 b 77,599 Southern California Edison, Sr. Unscd. Notes 6.65 4/1/29 450,000 b 501,980 Southern California Gas, First Mortgage Bonds, Ser. HH 5.45 4/15/18 100,000 108,314 The Fund 23 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Electric Utilities (continued) Southern Power, Sr. Unscd. Notes, Ser. D 4.88 7/15/15 2,000,000 2,097,190 SouthWestern Electric Power, Sr. Unscd. Notes, Ser. F 5.88 3/1/18 150,000 156,584 Virginia Electric & Power, Sr. Unscd. Notes, Ser. A 5.40 1/15/16 500,000 530,531 Food & Beverages .8% Anheuser-Busch Cos., Sr. Unscd. Bonds 5.00 1/15/15 1,000,000 1,051,310 Anheuser-Busch Cos., Sr. Unscd. Notes 5.50 1/15/18 145,000 b 148,688 Bottling Group, Gtd. Notes 4.63 11/15/12 350,000 377,664 Coca-Cola Enterprises, Sr. Unscd. Debs. 6.70 10/15/36 250,000 b 302,157 Coca-Cola Enterprises, Sr. Unscd. Debs. 6.95 11/15/26 175,000 208,989 Coca-Cola Enterprises, Sr. Unscd. Debs. 8.50 2/1/22 100,000 133,774 ConAgra Foods, Sr. Unscd. Notes 7.00 10/1/28 350,000 380,283 Diageo Capital, Gtd. Notes 5.75 10/23/17 720,000 785,976 Diageo Finance, Gtd. Notes 5.30 10/28/15 125,000 136,539 General Mills, Sr. Unscd. Notes 5.70 2/15/17 1,300,000 1,420,489 General Mills, Sr. Unscd. Notes 6.00 2/15/12 125,000 136,101 H.J. Heinz, Sr. Unscd. Debs. 6.38 7/15/28 100,000 104,572 Hershey, Sr. Unscd. Notes 5.30 9/1/11 750,000 802,079 Hershey, Sr. Unscd. Debs. 8.80 2/15/21 30,000 39,231 Kellogg, Sr. Unscd. Debs., Ser. B 7.45 4/1/31 340,000 431,099 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 2,975,000 3,158,299 24 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Food & Beverages (continued) Kraft Foods, Sr. Unscd. Notes 6.25 6/1/12 225,000 244,481 Kroger, Gtd. Notes 7.50 4/1/31 800,000 b 972,762 Nabisco, Sr. Unscd. Debs. 7.55 6/15/15 640,000 732,323 Pepsi Bottling Group, Gtd. Notes, Ser. B 7.00 3/1/29 800,000 965,880 Pepsico, Sr. Unscd. Notes 7.90 11/1/18 1,000,000 1,258,868 Safeway, Sr. Unscd. Notes 4.95 8/16/10 125,000 128,909 Safeway, Sr. Unscd. Notes 5.80 8/15/12 210,000 229,808 Sara Lee, Sr. Unscd. Notes 6.25 9/15/11 300,000 b 323,993 SYSCO, Sr. Unscd. Notes 5.38 9/21/35 350,000 358,889 Foreign/Governmental 2.5% Asian Development Bank, Sr. Notes 2.75 5/21/14 3,500,000 3,545,804 Asian Development Bank, Sr. Unsub. Notes 4.50 9/4/12 1,750,000 1,883,182 European Investment Bank, Sr. Unscd. Notes 3.25 2/15/11 2,000,000 2,068,906 European Investment Bank, Sr. Unscd. Bonds 3.25 5/15/13 2,600,000 2,705,277 European Investment Bank, Sr. Unscd. Notes 4.63 5/15/14 500,000 544,703 European Investment Bank, Sr. Unscd. Bonds 4.63 10/20/15 350,000 382,348 European Investment Bank, Sr. Unscd. Bonds 4.88 1/17/17 850,000 929,915 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 1,600,000 1,779,243 Federal Republic of Brazil, Sr. Unscd. Bonds 6.00 1/17/17 2,270,000 2,437,980 Federal Republic of Brazil, Sr. Unscd. Bonds 7.13 1/20/37 575,000 665,563 The Fund 25 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Federal Republic of Brazil, Unscd. Bonds 8.25 1/20/34 1,000,000 1,290,000 Federal Republic of Brazil, Unscd. Bonds 10.13 5/15/27 500,000 732,500 Inter-American Development Bank, Notes 4.25 9/10/18 540,000 b 564,168 Inter-American Development Bank, Sr. Unscd. Notes 4.38 9/20/12 1,530,000 1,639,756 Inter-American Development Bank, Sr. Unscd. Notes 5.13 9/13/16 150,000 166,282 International Bank for Reconstruction & Development, Sr. Unscd. Notes 5.00 4/1/16 700,000 773,037 International Bank for Reconstruction & Development, Unsub. Bonds 7.63 1/19/23 700,000 930,047 Japan Finance, Gov t. Gtd. Bonds 2.00 6/24/11 2,500,000 2,540,078 Province of British Columbia Canada, Sr. Unscd. Bonds, Ser. USD2 6.50 1/15/26 25,000 28,942 Province of Manitoba Canada, Debs., Ser. CB 8.80 1/15/20 10,000 13,685 Province of Manitoba Canada, Debs. 8.88 9/15/21 450,000 623,488 Province of Ontario Canada, Bonds 4.10 6/16/14 3,000,000 3,175,197 Province of Ontario Canada, Sr. Unscd. Notes 4.95 11/28/16 1,000,000 b 1,084,717 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 700,000 750,509 Province of Quebec Canada, Bonds 5.13 11/14/16 125,000 136,645 Province of Quebec Canada, Debs., Ser. NJ 7.50 7/15/23 200,000 251,029 Province of Quebec Canada, Unscd. Debs., Ser. PD 7.50 9/15/29 250,000 327,694 Province of Saskatchewan Canada, Debs. 7.38 7/15/13 500,000 570,636 Republic of Chile, Sr. Unscd. Bonds 5.50 1/15/13 625,000 704,625 26 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Republic of Finland, Bonds 6.95 2/15/26 25,000 30,666 Republic of Hungary, Unsub. Notes 4.75 2/3/15 125,000 b 124,081 Republic of Italy, Sr. Unscd. Notes 4.50 1/21/15 50,000 53,136 Republic of Italy, Sr. Unscd. Notes 5.25 9/20/16 155,000 168,660 Republic of Italy, Sr. Unscd. Notes 5.38 6/12/17 1,450,000 1,593,333 Republic of Italy, Sr. Unscd. Notes 5.38 6/15/33 550,000 562,139 Republic of Italy, Sr. Unscd. Notes 6.00 2/22/11 1,725,000 1,835,488 Republic of Italy, Sr. Unscd. Notes 6.88 9/27/23 610,000 722,399 Republic of Korea, Sr. Unscd. Notes 4.88 9/22/14 200,000 210,504 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,000,000 b 1,173,115 Republic of Peru, Sr. Unscd. Bonds 6.55 3/14/37 540,000 b 564,300 Republic of Poland, Sr. Unscd. Notes 5.25 1/15/14 250,000 265,578 Republic of South Africa, Sr. Unscd. Notes 6.50 6/2/14 170,000 186,150 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 791,000 824,618 United Mexican States, Notes 5.95 3/19/19 1,200,000 b 1,260,000 United Mexican States, Sr. Unscd. Notes, Ser. A 6.75 9/27/34 1,340,000 1,460,600 United Mexican States, Notes 9.88 2/1/10 1,525,000 b 1,566,175 Health Care 1.1% Abbott Laboratories, Sr. Unscd. Notes 5.13 4/1/19 1,500,000 1,593,080 Abbott Laboratories, Sr. Unscd. Notes 5.88 5/15/16 170,000 190,667 The Fund 27 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Health Care (continued) Aetna, Sr. Unscd. Notes 6.63 6/15/36 300,000 310,355 Amgen, Sr. Unscd. Notes 5.85 6/1/17 400,000 440,851 Amgen, Sr. Unscd. Notes 6.40 2/1/39 570,000 652,810 Astrazeneca, Sr. Unscd. Notes 6.45 9/15/37 520,000 605,591 Baxter International, Sr. Unsub. Notes 6.25 12/1/37 700,000 794,868 Bristol-Myers Squibb, Sr. Unscd. Notes 5.88 11/15/36 425,000 460,853 Covidien International Finance, Gtd. Notes 6.00 10/15/17 590,000 652,425 Eli Lilly & Co., Sr. Unscd. Notes 5.55 3/15/37 750,000 782,567 Eli Lilly & Co., Sr. Unscd. Notes 7.13 6/1/25 200,000 239,620 GlaxoSmithKline Capital, Gtd. Notes 4.38 4/15/14 3,200,000 3,393,504 GlaxoSmithKline Capital, Gtd. Notes 5.65 5/15/18 740,000 815,975 Johnson & Johnson, Unscd. Debs. 4.95 5/15/33 170,000 170,821 Johnson & Johnson, Sr. Unscd. Notes 5.95 8/15/37 470,000 528,576 Merck & Co., Sr. Unscd. Debs. 6.40 3/1/28 150,000 172,216 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 2,400,000 2,737,375 Quest Diagnostic, Gtd. Notes 5.45 11/1/15 500,000 529,105 Quest Diagnostic, Gtd. Notes 6.95 7/1/37 50,000 57,224 Schering-Plough, Gtd. Notes 5.55 12/1/13 1,000,000 a 1,100,570 Schering-Plough, Gtd. Notes 6.75 12/1/33 80,000 a 92,768 Teva Pharmaceutical Finance, Gtd. Notes 6.15 2/1/36 85,000 89,437 28 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Health Care (continued) UnitedHealth Group, Sr. Unscd. Notes 5.00 8/15/14 300,000 314,049 UnitedHealth Group, Sr. Unscd. Notes 6.88 2/15/38 810,000 869,344 Wellpoint, Sr. Unscd. Notes 5.00 12/15/14 1,000,000 1,055,311 Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 65,000 68,719 WellPoint, Sr. Unscd. Notes 5.25 1/15/16 375,000 385,707 WellPoint, Sr. Unscd. Notes 6.80 8/1/12 300,000 330,018 Wyeth, Gtd. Notes 5.50 2/1/14 150,000 164,542 Wyeth, Gtd. Notes 5.95 4/1/37 200,000 216,384 Wyeth, Gtd. Notes 6.50 2/1/34 200,000 232,067 Industrial .1% Continental Airlines, Pass-Through Certificates, Ser. 974A 6.90 1/2/18 183,989 171,110 USA Waste Services, Sr. Unscd. Notes 7.00 7/15/28 150,000 166,614 Waste Management, Gtd. Notes 6.38 3/11/15 1,600,000 1,782,906 Machinery .1% Caterpillar, Sr. Unscd. Debs. 6.05 8/15/36 375,000 414,094 Caterpillar, Sr. Unscd. Debs. 7.30 5/1/31 125,000 154,711 Deere & Co., Sr. Unscd. Notes 6.95 4/25/14 775,000 b 910,633 Manufacturing .2% 3M, Sr. Unscd. Notes 5.70 3/15/37 750,000 b 830,312 The Fund 29 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Manufacturing (continued) General Electric, Sr. Unscd. Notes 5.00 2/1/13 500,000 532,832 General Electric, Sr. Unscd. Notes 5.25 12/6/17 1,000,000 1,042,055 Honeywell International, Sr. Unscd. Notes 4.25 3/1/13 1,300,000 1,377,137 Honeywell International, Sr. Unscd. Notes 6.13 11/1/11 175,000 190,941 Tyco International Finance, Gtd. Notes 6.88 1/15/21 235,000 269,211 Media .9% AOL Time Warner, Gtd. Notes 7.63 4/15/31 1,100,000 1,233,650 AT & T Broadband, Gtd. Notes 9.46 11/15/22 304,000 b 388,796 CBS, Gtd. Debs. 7.88 7/30/30 80,000 79,742 Comcast Cable Communications Holdings, Gtd. Notes 8.38 3/15/13 4,000,000 4,652,996 Comcast Cable Communications, Sr. Unscd. Notes 6.75 1/30/11 600,000 637,536 Comcast, Gtd. Notes 6.45 3/15/37 200,000 205,698 Comcast, Gtd. Notes 6.95 8/15/37 365,000 399,411 COX Communications, Sr. Unscd. Bonds 5.50 10/1/15 450,000 480,389 COX Communications, Unscd. Notes 7.13 10/1/12 275,000 308,805 News America Holdings, Gtd. Debs. 7.75 12/1/45 100,000 114,317 News America Holdings, Gtd. Debs. 8.25 8/10/18 150,000 176,595 News America, Gtd. Notes 6.20 12/15/34 250,000 246,111 News America, Gtd. Notes 6.40 12/15/35 1,000,000 1,003,071 News America, Gtd. Notes 6.65 11/15/37 360,000 377,207 30 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Media (continued) Thomson Reuters, Gtd. Notes 6.50 7/15/18 800,000 910,522 Time Warner Cable, Gtd. Debs. 6.55 5/1/37 350,000 363,186 Time Warner Cable, Gtd. Debs. 7.30 7/1/38 495,000 559,438 Time Warner Cable, Gtd. Notes 8.25 4/1/19 1,000,000 1,204,963 Time Warner, Gtd. Debs. 6.50 11/15/36 200,000 203,821 Time Warner, Gtd. Notes 6.88 5/1/12 250,000 275,146 Time Warner, Gtd. Debs. 6.95 1/15/28 325,000 340,041 Viacom, Gtd. Notes 5.50 5/15/33 250,000 197,068 Viacom, Sr. Unscd. Notes 5.63 9/15/19 1,500,000 1,557,165 Viacom, Sr. Unscd. Notes 6.88 4/30/36 235,000 248,809 Walt Disney, Sr. Unscd. Notes, Ser. B 6.38 3/1/12 100,000 110,337 Walt Disney, Sr. Unscd. Notes, Ser. B 7.00 3/1/32 150,000 b 182,720 Walt Disney, Sr. Unscd. Debs. 7.55 7/15/93 100,000 114,001 Oil & Gas 1.6% Amerada Hess, Sr. Unscd. Bonds 7.88 10/1/29 175,000 206,786 Anadarko Finance, Gtd. Notes, Ser. B 6.75 5/1/11 300,000 319,990 Anadarko Petroleum, Sr. Unscd. Notes 5.95 9/15/16 350,000 375,905 Anadarko Petroleum, Sr. Unscd. Notes 6.45 9/15/36 150,000 156,574 Apache, Sr. Unscd. Notes 6.00 1/15/37 380,000 418,932 Canadian Natural Resources, Sr. Unscd. Notes 6.25 3/15/38 1,180,000 1,253,190 The Fund 31 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Oil & Gas (continued) Canadian Natural Resources, Sr. Unscd. Notes 4.90 12/1/14 350,000 371,524 Conoco, Sr. Unscd. Notes 6.95 4/15/29 125,000 144,590 ConocoPhillips, Gtd. Notes 5.90 10/15/32 500,000 522,867 ConocoPhillips, Gtd. Notes 6.50 2/1/39 1,000,000 1,123,165 ConocoPhillips, Sr. Unscd. Notes 8.75 5/25/10 200,000 b 209,300 Devon Financing, Gtd. Debs. 7.88 9/30/31 275,000 341,866 EnCana, Sr. Unscd. Bonds 7.20 11/1/31 625,000 703,458 Energy Transfer Partners, Sr. Unscd. Bonds 7.50 7/1/38 1,055,000 1,235,245 Enterprise Products Operating, Gtd. Notes, Ser. G 5.60 10/15/14 995,000 1,067,407 Enterprise Products Operating, Gtd. Bonds, Ser. L 6.30 9/15/17 75,000 82,455 Mobil, Sr. Unscd. Bonds 8.63 8/15/21 15,000 20,858 Hess, Sr. Unscd. Notes 8.13 2/15/19 1,200,000 1,459,133 Kerr-McGee, Gtd. Notes 6.95 7/1/24 600,000 636,601 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.95 1/15/38 1,075,000 1,155,297 Kinder Morgan Energy Partners, Sr. Unscd. Notes 7.40 3/15/31 350,000 379,885 Marathon Oil, Sr. Unscd. Notes 6.60 10/1/37 350,000 373,545 Nabors Industries, Gtd. Notes 9.25 1/15/19 1,250,000 1,512,543 Nexen, Sr. Unscd. Notes 5.20 3/10/15 150,000 158,112 Nexen, Sr. Unscd. Notes 5.88 3/10/35 125,000 116,353 ONEOK Partners, Gtd. Notes 6.15 10/1/16 545,000 574,147 32 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Oil & Gas (continued) ONEOK Partners, Gtd. Notes 6.85 10/15/37 60,000 65,053 ONEOK, Sr. Unscd. Notes 5.20 6/15/15 200,000 207,732 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 60,000 58,690 Pemex Project Funding Master Trust, Gtd. Notes 7.38 12/15/14 400,000 449,554 Petrobras International Finance, Gtd. Notes 5.75 1/20/20 2,200,000 2,204,400 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 625,000 b 637,000 Petro-Canada, Sr. Unscd. Notes 4.00 7/15/13 450,000 457,190 Plains All America Pipeline, Gtd. Notes 6.13 1/15/17 525,000 553,304 Sempra Energy, Sr. Unscd. Notes 7.95 3/1/10 500,000 511,460 Shell International Finance, Gtd. Notes 5.63 6/27/11 500,000 537,885 Shell International Finance, Gtd. Notes 6.38 12/15/38 500,000 582,493 Spectra Energy Capital, Sr. Unscd. Notes 8.00 10/1/19 225,000 263,932 Statoilhydro ASA, Sr. Unscd. Notes 5.25 4/15/19 1,600,000 1,740,662 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 950,000 1,011,655 Talisman Energy, Sr. Unscd. Notes 6.25 2/1/38 200,000 207,828 Tennessee Gas Pipeline, Sr. Unscd. Debs. 7.00 10/15/28 390,000 413,615 Tennessee Gas Pipeline, Sr. Unscd Debs. 7.63 4/1/37 70,000 79,033 Texas Eastern Transmission, Sr. Unscd. Notes 7.30 12/1/10 140,000 146,342 Trans-Canada Pipelines, Sr. Unscd. Notes 5.85 3/15/36 200,000 208,782 Trans-Canada Pipelines, Sr. Unscd. Notes 6.20 10/15/37 75,000 80,859 The Fund 33 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Oil & Gas (continued) Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 660,000 845,162 Transocean, Sr. Unscd. Notes 7.50 4/15/31 875,000 1,030,374 Valero Energy, Gtd. Notes 6.63 6/15/37 115,000 105,886 Valero Energy, Gtd. Notes 7.50 4/15/32 170,000 168,804 XTO Energy, Sr. Unscd. Notes 4.90 2/1/14 800,000 841,656 XTO Energy, Sr. Unscd. Notes 6.75 8/1/37 625,000 693,806 Paper & Forest Products .1% International Paper, Sr. Unscd. Notes 7.95 6/15/18 1,600,000 Property & Casualty Insurance .7% Aegon, Sr. Unscd. Notes 4.75 6/1/13 375,000 379,728 Aetna, Gtd. Debs. 7.63 8/15/26 50,000 50,117 Allstate, Sr. Unscd. Notes 5.00 8/15/14 125,000 132,220 Allstate, Sr. Unscd. Notes 5.55 5/9/35 175,000 174,037 Allstate, Sr. Unscd. Debs. 6.75 5/15/18 350,000 382,765 American International Group, Sr. Unscd. Notes 5.60 10/18/16 600,000 460,769 American International Group, Sr. Unscd. Notes 5.85 1/16/18 1,000,000 754,490 AON, Gtd. Debs. 8.21 1/1/27 70,000 70,350 AXA, Sub. Bonds 8.60 12/15/30 165,000 186,907 Berkshire Hathaway Finance, Gtd. Notes 4.85 1/15/15 1,850,000 2,006,403 Chubb, Sr. Unscd. Notes 6.00 5/11/37 540,000 585,737 34 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Property & Casualty Insurance (continued) CNA Financial, Sr. Unscd. Notes 6.50 8/15/16 100,000 95,683 GE Global Insurance Holdings, Sr. Unscd. Notes 7.00 2/15/26 150,000 144,066 Hartford Financial Services Group, Sr. Unscd. Notes 6.30 3/15/18 580,000 567,274 Marsh & McLennan Cos., Sr. Unscd. Bonds 5.88 8/1/33 275,000 247,737 MetLife, Sr. Unscd. Notes 5.00 11/24/13 225,000 239,228 MetLife, Sr. Unscd. Notes 6.13 12/1/11 260,000 280,281 MetLife, Sr. Unscd. Notes 6.38 6/15/34 1,400,000 1,523,381 Nationwide Financial Services, Sr. Unscd. Notes 6.25 11/15/11 350,000 363,074 Principal Financial Group, Gtd. Notes 6.05 10/15/36 225,000 202,105 Progressive, Sr. Unscd. Notes 6.63 3/1/29 100,000 106,390 Prudential Financial, Sr. Unscd. Notes, Ser. B 4.75 4/1/14 350,000 356,671 Prudential Financial, Sr. Unscd. Notes, Ser. B 5.10 9/20/14 250,000 257,834 Prudential Financial, Sr. Unscd. Notes 7.38 6/15/19 1,100,000 1,231,157 St. Paul Travelers Cos., Sr. Unscd. Notes 5.50 12/1/15 960,000 1,038,266 Travelers Property & Casualty, Gtd. Notes 5.00 3/15/13 250,000 266,509 Willis North America, Gtd. Notes 6.20 3/28/17 335,000 328,205 Real Estate Investment Trusts .2% Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 500,000 498,081 Brandywine Operating Partnership, Gtd. Notes 5.75 4/1/12 37,000 37,425 The Fund 35 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Real Estate Investment Trusts (continued) ERP Operating, Sr. Unscd. Notes 5.20 4/1/13 600,000 621,308 ERP Operating, Sr. Unscd. Notes 5.38 8/1/16 95,000 b 94,213 Realty Income, Sr. Unscd. Notes 5.95 9/15/16 100,000 96,396 Regency Centers, Gtd. Notes 5.88 6/15/17 200,000 188,675 Simon Property Group, Sr. Unscd. Notes 5.25 12/1/16 1,400,000 1,402,975 Simon Property Group, Sr. Unscd. Notes 6.35 8/28/12 400,000 431,394 Retail .6% Costco Wholesale, Sr. Unscd. Notes 5.50 3/15/17 500,000 b 546,513 CVS Caremark, Sr. Unscd. Notes 5.75 6/1/17 100,000 107,759 CVS Caremark, Sr. Unscd. Notes 6.25 6/1/27 500,000 519,235 Home Depot, Sr. Unscd. Notes 5.40 3/1/16 2,550,000 2,694,723 Lowe s, Sr. Unscd. Notes 6.65 9/15/37 850,000 986,439 McDonald s, Sr. Unscd. Notes 5.35 3/1/18 1,050,000 1,148,303 Starbucks, Sr. Unscd. Bonds 6.25 8/15/17 750,000 801,479 Target, Sr. Unscd. Notes 5.38 5/1/17 400,000 431,792 Target, Sr. Unscd. Notes 5.88 3/1/12 100,000 108,997 Target, Sr. Unscd. Debs. 7.00 7/15/31 125,000 141,158 Target, Sr. Unscd. Notes 7.00 1/15/38 380,000 444,967 Wal-Mart Stores, Sr. Unscd. Notes 4.13 2/15/11 75,000 77,936 36 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Retail (continued) Wal-Mart Stores, Sr. Unscd. Notes 5.25 9/1/35 600,000 597,851 Wal-Mart Stores, Sr. Unscd. Notes 6.50 8/15/37 870,000 1,010,279 Xerox, Sr. Unscd. Notes 6.75 2/1/17 750,000 816,169 State/Territory General Obligations .3% State of California Build America Taxable Various Purpose, Bonds 7.55 4/1/39 1,600,000 1,663,888 State of California Build America Taxable Various Purpose, Bonds 7.50 4/1/34 1,000,000 1,031,820 State of Illinois Taxable Pension Funding, Bonds 5.10 6/1/33 1,530,000 1,391,061 State of New Jersey Build America Turnpike Revenue, Bonds 7.41 1/1/40 780,000 931,328 Technology .4% Electronic Data Systems, Sr. Unscd. Notes, Ser. B 6.00 8/1/13 125,000 a 138,593 Hewlett Packard, Sr. Unscd. Notes 5.50 3/1/18 560,000 607,185 International Business Machines, Unsub. Notes 5.70 9/14/17 600,000 663,621 International Business Machines, Sr. Unscd. Debs. 7.00 10/30/25 225,000 264,959 International Business Machines, Sr. Unscd. Debs., Ser. A 7.50 6/15/13 75,000 87,215 International Business Machines, Sr. Unscd. Notes 8.00 10/15/38 550,000 753,554 International Business Machines, Sr. Unscd. Notes 8.38 11/1/19 300,000 393,435 Microsoft, Sr. Unscd. Notes 5.20 6/1/39 688,000 690,556 Oracle, Sr. Unscd. Notes 5.00 1/15/11 1,000,000 1,047,274 Oracle, Sr. Unscd. Notes 5.00 7/8/19 1,200,000 1,267,318 The Fund 37 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Technology (continued) Oracle, Sr. Unscd. Notes 5.75 4/15/18 150,000 165,098 Oracle, Sr. Unscd. Notes 6.50 4/15/38 500,000 571,863 Telecommunications 1.6% America Movil, Gtd. Notes 6.38 3/1/35 100,000 102,633 AT & T Wireless, Sr. Unscd. Notes 7.88 3/1/11 1,225,000 1,327,441 AT & T Wireless, Gtd. Notes 8.13 5/1/12 250,000 b 285,821 AT & T Wireless, Sr. Unscd. Notes 8.75 3/1/31 720,000 952,019 AT&T, Sr. Unscd. Notes 6.30 1/15/38 1,500,000 1,568,859 AT&T, Sr. Unscd. Notes 6.55 2/15/39 1,000,000 1,085,399 AT&T, Gtd. Notes 8.00 11/15/31 470,000 a 579,994 BellSouth Telecommunications, Sr. Unscd. Debs. 6.38 6/1/28 550,000 569,061 BellSouth, Sr. Unscd. Bonds 6.55 6/15/34 100,000 104,887 British Telecommunications, Sr. Unscd. Notes 5.95 1/15/18 580,000 584,914 British Telecommunications, Sr. Unscd. Notes 9.63 12/15/30 175,000 a 220,430 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 500,000 550,273 Cisco Systems, Sr. Unscd. Notes 5.90 2/15/39 630,000 672,627 Deutsche Telekom International Finance, Gtd. Bonds 8.50 6/15/10 215,000 a 224,618 Deutsche Telekom International Finance, Gtd. Bonds 8.75 6/15/30 900,000 a 1,163,534 Embarq, Sr. Unscd. Notes 8.00 6/1/36 150,000 155,638 France Telecom, Sr. Unscd. Notes 8.50 3/1/31 220,000 a 301,862 38 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) GTE, Gtd. Debs. 6.94 4/15/28 100,000 104,563 KPN, Sr. Unscd. Bonds 8.00 10/1/10 250,000 265,010 KPN, Sr. Unscd. Bonds 8.38 10/1/30 250,000 318,034 Motorola, Sr. Unscd. Debs. 7.50 5/15/25 1,450,000 1,336,799 New Jersey Bell Telephone, Sr. Unscd. Debs. 8.00 6/1/22 25,000 28,541 Pacific-Bell, Gtd. Bonds 7.13 3/15/26 310,000 340,502 Rogers Wireless, Gtd. Notes 6.38 3/1/14 760,000 841,350 SBC Communications, Sr. Unscd. Notes 5.10 9/15/14 250,000 269,896 SBC Communications, Sr. Unscd. Notes 5.88 8/15/12 775,000 851,713 Telecom Italia Capital, Gtd. Notes 4.95 9/30/14 3,000,000 3,117,030 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 900,000 947,851 Telecom Italia Capital, Gtd. Notes 5.25 10/1/15 100,000 103,776 Telecom Italia Capital, Gtd. Notes 6.38 11/15/33 200,000 199,118 Telefonica Emisiones, Gtd. Notes 7.05 6/20/36 1,145,000 1,352,633 Telefonica Europe, Gtd. Notes 7.75 9/15/10 200,000 211,263 U.S. West Communications, Sr. Unscd. Debs. 6.88 9/15/33 330,000 279,675 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 1,500,000 1,575,431 Verizon Communications, Sr. Unscd. Notes 5.85 9/15/35 560,000 561,365 Verizon Global Funding, Sr. Unscd. Notes 7.25 12/1/10 500,000 530,892 Verizon Global Funding, Sr. Unscd. Notes 7.38 9/1/12 500,000 569,219 The Fund 39 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) Verizon Global Funding, Sr. Unscd. Notes 7.75 12/1/30 690,000 b 827,600 Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 850,000 c 1,060,752 Vodafone Group, Sr. Unscd. Notes 5.63 2/27/17 555,000 592,900 Vodafone Group, Sr. Unscd. Bonds 6.15 2/27/37 1,000,000 1,068,931 Vodafone Group, Sr. Unscd. Notes 7.75 2/15/10 580,000 591,572 Vodafone Group, Sr. Unscd. Notes 7.88 2/15/30 125,000 152,923 Transportation .2% Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.00 12/15/25 100,000 114,552 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.95 8/15/30 100,000 126,968 Canadian National Railway, Sr. Unscd. Notes 6.90 7/15/28 100,000 118,945 CSX, Sr. Unscd. Notes 6.15 5/1/37 1,100,000 1,145,614 Federal Express, Sr. Unscd. Notes 9.65 6/15/12 225,000 262,208 Norfolk Southern, Sr. Unscd. Notes 5.59 5/17/25 10,000 10,103 Norfolk Southern, Sr. Unscd. Notes 7.05 5/1/37 825,000 1,009,106 Norfolk Southern, Sr. Unscd. Notes 7.80 5/15/27 250,000 312,039 Union Pacific, Sr. Unscd. Debs. 6.63 2/1/29 325,000 369,300 United Parcel Service, Sr. Unscd. Notes 6.20 1/15/38 425,000 480,957 United Parcel Service, Sr. Unscd. Debs. 8.38 4/1/30 10,000 a 12,793 U.S. Government Agencies 7.2% Federal Farm Credit Banks, Bonds 3.75 12/6/10 2,750,000 2,845,653 40 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies (continued) Federal Farm Credit Banks, Bonds 5.13 8/25/16 2,700,000 2,980,506 Federal Home Loan Banks, Bonds, Ser. 498 3.88 1/15/10 4,625,000 4,658,998 Federal Home Loan Banks, Bonds, Ser. 421 3.88 6/14/13 2,500,000 2,671,197 Federal Home Loan Banks, Bonds, Ser. 567 4.38 9/17/10 2,800,000 2,896,653 Federal Home Loan Banks, Bonds, Ser. 616 4.63 2/18/11 1,000,000 1,051,807 Federal Home Loan Banks, Bonds 4.63 10/10/12 5,000,000 5,447,155 Federal Home Loan Banks, Bonds 4.75 12/16/16 1,000,000 1,090,953 Federal Home Loan Banks, Bonds 4.88 11/18/11 3,000,000 3,235,137 Federal Home Loan Banks, Bonds, Ser. 1 4.88 5/17/17 2,000,000 2,181,938 Federal Home Loan Banks, Bonds 5.00 11/17/17 2,600,000 2,847,153 Federal Home Loan Banks, Bonds 5.13 8/14/13 1,260,000 1,403,253 Federal Home Loan Banks, Bonds 5.38 8/19/11 3,400,000 3,665,275 Federal Home Loan Banks, Bonds, Ser. 656 5.38 5/18/16 320,000 361,369 Federal Home Loan Banks, Bonds 5.50 8/13/14 300,000 341,392 Federal Home Loan Banks, Bonds 5.50 7/15/36 480,000 519,343 Federal Home Loan Mortgage Corp., Notes 2.50 4/23/14 4,800,000 d 4,833,542 Federal Home Loan Mortgage Corp., Notes 4.00 12/15/09 2,350,000 d 2,360,526 Federal Home Loan Mortgage Corp., Notes 4.13 9/27/13 3,800,000 d 4,090,088 Federal Home Loan Mortgage Corp., Notes 4.38 7/17/15 1,985,000 d 2,151,456 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/13 3,200,000 d 3,479,645 The Fund 41 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies (continued) Federal Home Loan Mortgage Corp., Notes 4.50 1/15/14 1,400,000 d 1,528,523 Federal Home Loan Mortgage Corp., Notes 4.75 1/18/11 1,250,000 d 1,312,682 Federal Home Loan Mortgage Corp., Notes 4.88 11/15/13 1,000,000 d 1,106,151 Federal Home Loan Mortgage Corp., Notes 4.88 6/13/18 1,250,000 d 1,369,154 Federal Home Loan Mortgage Corp., Notes 5.00 2/16/17 825,000 d 913,539 Federal Home Loan Mortgage Corp., Notes 5.13 7/15/12 1,125,000 d 1,235,939 Federal Home Loan Mortgage Corp., Notes 5.13 10/18/16 750,000 d 832,979 Federal Home Loan Mortgage Corp., Notes 5.13 11/17/17 650,000 d 724,680 Federal Home Loan Mortgage Corp., Notes 5.25 7/18/11 6,000,000 d 6,455,160 Federal Home Loan Mortgage Corp., Notes 5.25 4/18/16 2,100,000 d 2,354,612 Federal Home Loan Mortgage Corp., Notes 5.50 9/15/11 500,000 d 542,024 Federal Home Loan Mortgage Corp., Notes 5.75 1/15/12 2,500,000 d 2,759,048 Federal Home Loan Mortgage Corp., Notes 6.25 7/15/32 1,000,000 d 1,220,685 Federal Home Loan Mortgage Corp., Bonds 6.75 9/15/29 400,000 d 500,030 Federal Home Loan Mortgage Corp., Notes 6.88 9/15/10 2,500,000 d 2,639,418 Federal National Mortgage Association, Notes 0.00 6/1/17 2,400,000 d 1,775,568 Federal National Mortgage Association, Notes 2.00 1/9/12 3,700,000 d 3,762,711 Federal National Mortgage Association, Notes 2.75 3/13/14 4,500,000 d 4,571,406 Federal National Mortgage Association, Notes 3.88 2/15/10 1,025,000 d 1,035,632 Federal National Mortgage Association, Bonds 4.38 3/15/13 7,605,000 d 8,230,207 42 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies (continued) Federal National Mortgage Association, Notes 4.38 10/15/15 850,000 d 913,702 Federal National Mortgage Association, Notes 4.63 10/15/13 1,400,000 d 1,532,552 Federal National Mortgage Association, Notes 4.63 10/15/14 1,500,000 d 1,642,144 Federal National Mortgage Association, Notes 5.00 4/15/15 200,000 d 222,151 Federal National Mortgage Association, Notes 5.00 3/15/16 240,000 d 265,186 Federal National Mortgage Association, Bonds 5.00 5/11/17 1,200,000 d 1,328,726 Federal National Mortgage Association, Notes 5.13 4/15/11 2,500,000 d 2,660,617 Federal National Mortgage Association, Sub. Notes 5.13 1/2/14 365,000 d 389,591 Federal National Mortgage Association, Sub. Notes 5.25 8/1/12 1,000,000 d 1,070,187 Federal National Mortgage Association, Notes 5.25 9/15/16 1,225,000 d 1,374,029 Federal National Mortgage Association, Notes 5.38 11/15/11 1,250,000 d 1,358,429 Federal National Mortgage Association, Notes 5.38 6/12/17 2,760,000 d 3,125,675 Federal National Mortgage Association, Notes 5.50 3/15/11 1,200,000 d 1,279,367 Federal National Mortgage Association, Bonds 6.00 5/15/11 2,450,000 d 2,643,183 Federal National Mortgage Association, Notes 6.00 4/18/36 1,300,000 d 1,340,811 Federal National Mortgage Association, Bonds 6.25 5/15/29 1,340,000 d 1,613,562 Federal National Mortgage Association, Notes 6.63 11/15/10 3,350,000 d 3,560,450 Federal National Mortgage Association, Notes 7.25 1/15/10 1,550,000 d 1,572,608 Financing (FICO), Bonds 8.60 9/26/19 40,000 53,560 Financing (FICO), Bonds, Ser. E 9.65 11/2/18 510,000 716,741 The Fund 43 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies (continued) Tennessee Valley Authority, Notes, Ser. C 4.75 8/1/13 750,000 815,914 Tennessee Valley Authority, Bonds 5.88 4/1/36 650,000 724,197 Tennessee Valley Authority, Bonds, Ser. C 6.00 3/15/13 1,750,000 1,974,448 Tennessee Valley Authority, Bonds 6.15 1/15/38 165,000 188,872 U.S. Government Agencies/ Mortgage-Backed 35.5% Federal Home Loan Mortgage Corp.: 4.50% 6,700,000 d,e 6,773,285 5.00% 6,700,000 d,e 6,943,920 5.50% 6,000,000 d,e 6,315,936 3.50%, 6/1/19 41,592 d 41,338 4.00%, 8/1/18 5/1/39 12,062,273 d 12,094,408 4.12%, 2/1/35 763,014 a,d 768,212 4.46%, 12/1/34 46,348 a,d 47,746 4.50%, 5/1/10 8/1/39 25,890,044 d 26,527,016 4.65%, 2/1/34 650,891 a,d 665,432 4.70%, 6/1/34 44,306 a,d 45,790 4.70%, 8/1/35 533,672 a,d 554,653 4.71%, 4/1/33 21,133 a,d 21,762 4.99%, 6/1/35 18,509 a,d 19,299 5.00%, 12/1/17 4/1/39 40,295,988 d 42,024,375 5.03%, 12/1/34 68,562 a,d 71,675 5.12%, 8/1/34 30,596 a,d 32,250 5.21%, 11/1/33 32,642 a,d 34,266 5.31%, 3/1/37 411,694 a,d 433,914 5.43%, 3/1/36 26,893 a,d 28,182 5.50%, 8/1/16 7/1/39 47,120,196 d 49,773,308 5.51%, 2/1/37 1,438,260 a,d 1,516,571 5.65%, 4/1/36 816,731 a,d 861,166 5.67%, 8/1/37 332,918 a,d 350,773 5.72%, 10/1/32 10,031 a,d 10,206 6.00%, 12/1/13 10/1/38 30,105,193 d 32,101,702 6.20%, 6/1/36 33,489 a,d 34,906 6.50%, 12/1/12 11/1/37 6,972,579 d 7,499,792 7.00%, 10/1/11 7/1/37 518,841 d 566,920 7.50%, 7/1/10 11/1/33 217,860 d 244,064 44 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed (continued) Federal Home Loan Mortgage Corp. (continued): 8.00%, 2/1/17 10/1/31 99,196 d 112,545 8.50%, 10/1/18 6/1/30 3,586 d 4,027 Federal National Mortgage Association: 4.50% 3,700,000 d,e 3,844,529 2.86%, 6/1/34 416,911 a,d 422,101 3.50%, 7/1/39 12,480,728 d 12,123,359 3.95%, 10/1/34 34,463 a,d 35,303 4.00%, 9/1/18 8/1/39 33,021,216 d 32,968,695 4.02%, 9/1/33 20,875 a,d 21,177 4.12%, 9/1/33 61,688 a,d 63,705 4.24%, 6/1/34 138,857 a,d 143,416 4.33%, 1/1/35 630,561 a,d 635,213 4.50%, 4/1/18 7/1/39 77,255,868 d 78,848,038 4.58%, 3/1/34 630,427 a,d 656,214 4.85%, 11/1/32 22,449 a,d 22,625 4.86%, 9/1/35 1,286,714 a,d 1,338,380 4.87%, 8/1/35 154,216 a,d 160,824 4.92%, 5/1/33 23,900 a,d 25,009 5.00%, 5/1/10 7/1/38 66,501,663 d 69,382,793 5.03%, 1/1/35 38,133 a,d 40,281 5.10%, 12/1/35 37,327 a,d 38,292 5.17%, 11/1/36 579,921 a,d 610,092 5.21%, 6/1/35 117,878 a,d 124,355 5.27%, 11/1/35 24,510 a,d 25,836 5.44%, 2/1/37 1,161,841 a,d 1,225,551 5.50%, 2/1/14 12/1/38 78,613,933 d 82,999,872 5.68%, 3/1/37 230,332 a,d 243,043 5.93%, 2/1/37 18,886 a,d 20,024 5.94%, 11/1/36 81,729 a,d 86,360 6.00%, 6/1/11 11/1/38 46,480,317 d 49,547,583 6.06%, 12/1/36 97,267 a,d 103,115 6.50%, 1/1/11 9/1/38 16,047,234 d 17,284,697 7.00%, 4/1/11 3/1/38 2,728,194 d 2,986,074 7.50%, 8/1/15 3/1/32 229,974 d 260,002 8.00%, 2/1/13 8/1/30 69,559 d 77,876 8.50%, 9/1/15 7/1/30 27,992 d 30,235 9.00%, 4/1/16 10/1/30 4,057 d 4,663 Government National Mortgage Association I: 4.50%, 1/15/19 3/15/39 4,747,042 4,847,809 5.00%, 1/15/17 9/15/39 32,669,797 34,056,043 The Fund 45 STATEMENT OF INVESTMENTS (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed (continued) Government National Mortgage Association I (continued): 5.50%, 9/15/20 11/15/38 27,183,458 28,763,317 6.00%, 10/15/13 4/15/39 20,929,305 22,281,461 6.50%, 2/15/24 2/15/39 7,477,856 7,965,854 7.00%, 10/15/11 8/15/32 231,363 255,479 7.50%, 9/15/11 10/15/32 170,874 191,717 8.00%, 2/15/17 3/15/32 49,636 56,645 8.25%, 6/15/27 4,663 5,326 8.50%, 10/15/26 18,600 21,381 9.00%, 2/15/22 2/15/23 12,052 13,842 Government National Mortgage Association II: 3.50%, 5/20/34 28,278 27,395 6.50%, 2/20/28 2,231 2,418 8.50%, 7/20/25 1,409 1,610 U.S. Government Securities 30.5% U.S. Treasury Bonds: 3.50%, 2/15/39 2,500,000 b 2,192,190 4.25%, 5/15/39 5,200,000 b 5,213,816 4.38%, 2/15/38 1,180,000 b 1,208,026 4.50%, 2/15/36 3,800,000 b 3,968,629 4.50%, 5/15/38 2,900,000 3,030,048 4.50%, 8/15/39 4,400,000 b 4,598,004 4.75%, 2/15/37 2,900,000 b 3,145,595 5.00%, 5/15/37 2,955,000 3,328,533 5.25%, 11/15/28 1,440,000 b 1,638,675 5.25%, 2/15/29 1,200,000 b 1,365,188 5.38%, 2/15/31 1,405,000 b 1,633,093 5.50%, 8/15/28 2,000,000 b 2,339,376 6.00%, 2/15/26 1,600,000 b 1,957,750 6.13%, 11/15/27 1,605,000 b 2,002,740 6.13%, 8/15/29 1,400,000 b 1,762,688 6.25%, 8/15/23 2,610,000 b 3,237,624 6.25%, 5/15/30 2,060,000 b 2,641,629 6.38%, 8/15/27 1,300,000 1,661,564 6.50%, 11/15/26 770,000 992,458 6.88%, 8/15/25 1,000,000 b 1,326,094 7.13%, 2/15/23 1,575,000 b 2,095,982 46 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Bonds (continued): 7.25%, 5/15/16 2,300,000 b 2,900,877 7.25%, 8/15/22 870,000 1,167,295 7.50%, 11/15/24 1,900,000 b 2,640,407 7.63%, 2/15/25 660,000 927,300 7.88%, 2/15/21 805,000 b 1,117,064 8.00%, 11/15/21 2,670,000 b 3,762,615 8.13%, 8/15/19 2,050,000 b 2,848,219 8.13%, 5/15/21 1,500,000 b 2,120,391 8.75%, 5/15/17 775,000 b 1,069,137 8.75%, 5/15/20 775,000 b 1,127,747 8.75%, 8/15/20 2,000,000 b 2,917,500 8.88%, 8/15/17 2,725,000 3,800,525 8.88%, 2/15/19 1,000,000 b 1,438,672 9.00%, 11/15/18 660,000 b 951,483 U.S. Treasury Notes: 0.88%, 12/31/10 17,500,000 17,587,517 0.88%, 4/30/11 7,000,000 7,031,178 1.00%, 9/30/11 9,000,000 b 9,028,134 1.13%, 6/30/11 10,000,000 b 10,076,180 1.13%, 1/15/12 14,000,000 14,028,448 1.25%, 11/30/10 36,000,000 b 36,324,864 1.38%, 2/15/12 10,800,000 10,874,261 1.38%, 5/15/12 5,000,000 b 5,023,440 1.38%, 9/15/12 18,000,000 b 18,007,038 1.50%, 10/31/10 13,500,000 b 13,649,769 1.50%, 7/15/12 9,500,000 b 9,563,830 1.50%, 12/31/13 6,800,000 b 6,673,037 1.75%, 11/15/11 13,000,000 13,218,361 1.75%, 8/15/12 15,000,000 b 15,179,310 1.75%, 3/31/14 3,200,000 b 3,156,253 1.88%, 6/15/12 7,800,000 b 7,929,800 1.88%, 2/28/14 2,900,000 b 2,880,518 1.88%, 4/30/14 8,915,000 b 8,822,373 2.00%, 9/30/10 4,400,000 b 4,466,348 2.00%, 11/30/13 8,500,000 b 8,527,234 2.13%, 4/30/10 4,675,000 4,721,203 2.25%, 5/31/14 3,500,000 b 3,516,135 The Fund 47 STATEMENT OF INVESTMENTS (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued): 2.38%, 3/31/16 4,000,000 b 3,895,004 2.50%, 3/31/13 2,600,000 b 2,676,986 2.63%, 6/30/14 9,000,000 b 9,175,086 2.63%, 7/31/14 5,000,000 b 5,091,410 2.63%, 2/29/16 300,000 297,094 2.75%, 10/31/13 5,600,000 b 5,783,316 2.75%, 2/15/19 8,200,000 b 7,795,133 2.88%, 1/31/13 3,495,000 b 3,644,359 3.00%, 8/31/16 5,800,000 5,827,190 3.00%, 9/30/16 5,500,000 b 5,516,330 3.13%, 4/30/13 6,600,000 b 6,931,036 3.13%, 8/31/13 6,700,000 7,022,444 3.13%, 9/30/13 3,000,000 b 3,144,141 3.13%, 5/15/19 6,715,000 b 6,573,360 3.25%, 12/31/09 5,500,000 b 5,529,007 3.25%, 5/31/16 2,500,000 b 2,558,010 3.25%, 6/30/16 4,600,000 b 4,706,380 3.25%, 7/31/16 2,500,000 b 2,555,665 3.38%, 11/30/12 790,000 b 836,475 3.38%, 6/30/13 3,425,000 3,623,811 3.38%, 7/31/13 6,500,000 b 6,879,340 3.50%, 5/31/13 2,370,000 b 2,518,127 3.50%, 2/15/18 6,035,000 b 6,152,405 3.63%, 5/15/13 2,700,000 2,879,931 3.63%, 8/15/19 7,200,000 b 7,340,630 3.75%, 11/15/18 6,515,000 b 6,718,600 3.88%, 2/15/13 1,150,000 1,234,543 3.88%, 5/15/18 6,200,000 b 6,478,516 4.00%, 2/15/14 2,700,000 2,921,697 4.00%, 2/15/15 3,600,000 b 3,887,438 4.00%, 8/15/18 3,500,000 b 3,681,839 4.13%, 8/31/12 1,200,000 b 1,294,501 4.13%, 5/15/15 2,000,000 b 2,168,594 4.25%, 9/30/12 800,000 b 866,688 4.25%, 8/15/13 2,800,000 b 3,052,221 4.25%, 11/15/13 3,921,000 b 4,282,469 4.25%, 8/15/14 2,700,000 2,951,651 48 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued): 4.25%, 11/15/14 7,400,000 b 8,082,191 4.25%, 8/15/15 1,305,000 b 1,422,246 4.25%, 11/15/17 2,530,000 b 2,719,950 4.38%, 8/15/12 225,000 b 244,195 4.50%, 2/28/11 3,500,000 b 3,684,982 4.50%, 9/30/11 676,000 b 722,871 4.50%, 11/30/11 3,500,000 b 3,757,852 4.50%, 3/31/12 2,950,000 b 3,186,003 4.50%, 11/15/15 3,800,000 b 4,193,657 4.50%, 2/15/16 425,000 468,430 4.50%, 5/15/17 1,800,000 b 1,972,548 4.63%, 8/31/11 700,000 b 748,863 4.63%, 10/31/11 4,300,000 b 4,619,477 4.63%, 11/15/16 2,000,000 b 2,212,502 4.63%, 2/15/17 2,252,000 b 2,489,870 4.75%, 3/31/11 1,800,000 b 1,907,017 4.75%, 5/15/14 2,400,000 b 2,675,064 4.75%, 8/15/17 2,300,000 b 2,557,494 4.88%, 4/30/11 9,600,000 10,213,507 4.88%, 5/31/11 9,200,000 b 9,816,336 4.88%, 7/31/11 4,500,000 b 4,824,670 4.88%, 8/15/16 2,530,000 b 2,841,706 5.00%, 2/15/11 3,400,000 b 3,596,432 5.00%, 8/15/11 4,125,000 b 4,439,209 5.13%, 5/15/16 1,350,000 b 1,536,575 6.50%, 2/15/10 5,100,000 b 5,194,034 Total Bonds and Notes (cost $1,749,776,461) Other Investment 2.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $44,143,000) 44,143,000 f The Fund 49 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned 22.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $417,390,539) 417,390,539 f Total Investments (cost $2,211,310,000) 123.9% Liabilities, Less Cash and Receivables (23.9%) Net Assets 100.0% a Variable rate security interest rate subject to periodic change. b All or a portion of these securities are on loan. At October 31, 2009, the total market value of the fund s securities on loan is $414,583,594 and the total market value of the collateral held by the fund is $425,268,761, consisting of cash collateral of $417,390,539 and U.S. Government and Agency securities valued at $7,878,222. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2009, these securities had a total market value of $1,060,752 or 0.1% of net assets. d On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. e Purchased on a forward commitment basis. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) Value (%) Value (%) U.S. Government & Agencies Foreign/Governmental Money Market Investments State/Government Corporate Bonds General Obligations .3 Asset/Mortgage-Backed 50 STATEMENT OF ASSETS AND LIABILITIES October 31, 2009 Cost Value Assets ($): Investments in securities See Statement of Investments (including securities on loan, valued at $414,583,594) Note 1(b): Unaffiliated issuers 1,749,776,461 1,807,493,795 Affiliated issuers 461,533,539 461,533,539 Cash 2,734,510 Dividends and interest receivable 15,228,958 Receivable for investment securities sold 4,462,204 Receivable for shares of Capital Stock subscribed 2,318,756 Liabilities ($): Due to The Dreyfus Corporation and affiliates Note 3(b) 419,780 Liability for securities on loan Note 1(b) 417,390,539 Payable for investment securities purchased 42,605,376 Payable for shares of Capital Stock redeemed 1,602,955 Accrued expenses 3,128 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,783,518,554 Accumulated undistributed investment income net 14,218 Accumulated net realized gain (loss) on investments (9,500,122) Accumulated net unrealized appreciation (depreciation) on investments 57,717,334 Net Assets ($) Net Asset Value Per Share Investor Shares BASIC Shares Net Assets ($) 899,701,060 932,048,924 Shares Outstanding 86,369,067 89,419,683 Net Asset Value Per Share ($) See notes to financial statements. The Fund 51 STATEMENT OF OPERATIONS Year Ended October 31, 2009 Investment Income ($): Income: Interest 55,267,686 Income from securities lending Note 1(b) 944,822 Cash dividends; Affiliated issuers 102,871 Total Income Expenses: Management fee Note 3(a) 2,009,078 Distribution fees (Investor Shares) Note 3(b) 1,736,927 Directors fees Note 3(a) 126,398 Loan commitment fees Note 2 12,157 Total Expenses Less Directors fees reimbursed by the Manager Note 3(a) (126,398) Net Expenses Investment Income Net Realized and Unrealized Gain (Loss) on Investments Note 4 ($): Net realized gain (loss) on investments (1,490,858) Net unrealized appreciation (depreciation) on investments 96,428,232 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 52 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2009 2008 Operations ($): Investment income net 52,557,217 30,881,772 Net realized gain (loss) on investments (1,490,858) (726,552) Net unrealized appreciation (depreciation) on investments 96,428,232 (37,634,162) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income net: Investor Shares (27,094,726) (17,255,387) BASIC Shares (26,775,741) (13,875,820) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Investor Shares 648,320,188 275,212,660 BASIC Shares 701,086,677 197,835,399 Net assets received in connection with reorganization Note 1 108,314,039 Dividends reinvested: Investor Shares 26,500,449 16,741,220 BASIC Shares 19,893,236 7,770,384 Cost of shares redeemed: Investor Shares (252,727,519) (141,747,478) BASIC Shares (256,034,228) (119,150,782) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 851,087,057 544,721,764 End of Period Undistributed investment income net 14,218 14,018 The Fund 53 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended October 31, 2009 2008 Capital Share Transactions: Investor Shares Shares sold 64,057,692 27,289,993 Shares issued in connection with reorganization Note 1 12,266 Shares issued for dividends reinvested 2,595,776 1,663,862 Shares redeemed (24,871,140) (14,081,166) Net Increase (Decrease) in Shares Outstanding BASIC Shares Shares sold 68,849,287 19,684,157 Shares issued in connection with reorganization Note 1 10,707,749 Shares issued for dividends reinvested 1,945,393 774,442 Shares redeemed (25,266,145) (11,853,674) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 54 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund s financial statements. Year Ended October 31, Investor Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 9.62 10.03 10.02 10.01 10.38 Investment Operations: Investment income net a .39 .47 .47 .45 .41 Net realized and unrealized gain (loss) on investments .81 (.41) .02 .02 (.34) Total from Investment Operations 1.20 .06 .49 .47 .07 Distributions: Dividends from investment income net (.40) (.47) (.48) (.46) (.43) Dividends from net realized gain on investments (.01) Total Distributions (.40) (.47) (.48) (.46) (.44) Net asset value, end of period 10.42 9.62 10.03 10.02 10.01 Total Return (%) 12.70 .51 4.99 4.79 .72 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .41 .41 .41 .40 .40 Ratio of net expenses to average net assets .40 .40 .40 .40 .40 Ratio of net investment income to average net assets 3.81 4.64 4.73 4.53 4.06 Portfolio Turnover Rate 24.78 25.41 42.83 b 31.05 46.96 Net Assets, end of period ($ x 1,000) 899,701 428,768 297,998 225,507 211,701 See notes to financial statements. The Fund 55 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, BASIC Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment income net a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment income net Dividends from net realized gain on investments Total Distributions Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets Ratio of net investment income to average net assets Portfolio Turnover Rate b Net Assets, end of period ($ x 1,000) See notes to financial statements. 56 NOTES TO FINANCIAL STATEMENTS NOTE 1 Significant Accounting Policies: Dreyfus Bond Market Index Fund (the fund ) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the Company ), which is registered under the Investment Company Act of 1940, as amended (the Act ), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund s investment objective seeks to match the total return of the Barclays Capital U.S. Aggregate Index. The Dreyfus Corporation (the Manager or Dreyfus ), a wholly-owned subsidiary of The Bank of New York Mellon Corporation ( BNY Mellon ), serves as the fund s investment adviser. As of the close of business on September 12, 2008, pursuant to an Agreement and Plan of Reorganization previously approved by the fund s Board of Directors, all of the assets, subject to liabilities, of BNY Hamilton U.S. Bond Market Index Fund ( BNY U.S. Bond ) were transferred to the fund in exchange for the shares of Capital Stock of the fund of equal value. Shareholders of BNY U.S. Bond received shares of the fund, in an amount equal to the aggregate net asset value of their investment in BNY U.S. Bond at the time of the exchange.The fund s net asset value on the close of business on September 12, 2008 after the reorganization was $10.10 and a total of 12,266 Investor shares and 10,707,749 BASIC shares representing net assets of $108,314,039 (including $108,391 net unrealized depreciation on investments) were issued to shareholders of BNY U.S. Bond in the exchange. The exchange was a tax-free event to BNY U.S. Bond shareholders. MBSC Securities Corporation (the Distributor ), a wholly-owned subsidiary of the Manager, is the distributor of the fund s shares. The fund is authorized to issue 1 billion shares of $.001 par value Capital Stock.The fund is currently authorized to issue two classes of shares: Investor (500 million shares authorized) and BASIC (500 million shares authorized). BASIC shares and Investor shares are offered to any investor. Differences between the two classes include the services offered to and the expenses borne by each class, as well as their mini- The Fund 57 NOTES TO FINANCIAL STATEMENTS (continued) mum purchase and account balance requirements. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), are valued each business day by an independent pricing service (the Service ) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of 58 the Board of Directors.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates fair value. Registered investment companies that are not traded on an exchange are valued at their net asset value. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund s own assumptions in determining the fair value of investments). The Fund 59 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2009 in valuing the fund s investments: Level 2 Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: U.S. Treasury Securities 559,033,273 Asset-Backed 3,402,886 Corporate Bonds 356,095,941 Foreign Government 45,846,898 Municipal Bonds 5,018,097 U.S. Government Agencies/ Mortgage-Backed 783,758,957 Commercial Mortgage-Backed 54,337,743 Mutual Funds 461,533,539 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, including where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money 60 market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2009,The Bank of New York Mellon earned $508,750 from lending fund portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net; such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code ).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The Fund 61 NOTES TO FINANCIAL STATEMENTS (continued) Each of the tax years in the four-year period ended October 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $14,218, accumulated capital losses $9,454,391 and unrealized appreciation $57,671,603. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2009. If not applied, $200,657 of the carryover expires in fiscal 2012, $1,287,894 expires in fiscal 2013, $3,695,859 expires in fiscal 2014, $536,637 expires in fiscal 2015, $973,609 expires in fiscal 2016 and $2,759,735 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2009 and October 31, 2008 were as follows: ordinary income $53,870,467 and $31,131,207, respectively. During the period ended October 31, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for paydown gains and losses on mortgage backed securities, amortization of premiums and consent fees, the fund increased accumulated undistributed investment income-net by $1,313,450 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2 Bank Lines of Credit: The fund participated with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility ), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the $145 million unsecured credit facility with Citibank, N.A. was increased to $215 million and the fund continues participation in the $300 million unsecured credit facility 62 provided by The Bank of NewYork Mellon. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2009, the fund did not borrow under the Facilities. NOTE 3 Investment Management Fee and Other Transactions With Affiliates: (a) Pursuant to an Investment Management Agreement with the Manager, the Manager provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund. The Manager also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay the Manager a fee, calculated daily and paid monthly, at the annual rate of .15% of the value of the fund s average daily net assets. Out of its fee, the Manager pays all of the expenses of the fund except brokerage fees, taxes, interest, commitment fees, Rule 12b-1 distribution fees and expenses, service fees, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the fund s allocable portion of fees and expenses of the non-interested Directors (including counsel fees). Prior to January 1, 2010, each Board member received $45,000 per year, plus $6,000 for each joint Board meeting of the Company, The Dreyfus/Laurel Tax-Free Municipal Funds,The Dreyfus/Laurel Funds Trust, Dreyfus Investment Funds and Dreyfus Funds, Inc. (collectively, the Board-Group Open-End Funds ) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were The Fund 63 NOTES TO FINANCIAL STATEMENTS (continued) conducted by telephone. Effective January 1, 2010, the Board-Group Open-End Funds will pay each Board member who is not an inter-ested person of the Company (as defined in the 1940 Act) $60,000 per annum, plus $7,000 per joint Board-Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board-Group Open-End Funds also reimburse each Board member who is not an interested person of the Company (as defined in the 1940 Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting, and, effective January 1, 2010, the Chair of each of the Board s committees, unless the Chair also serves as Chair of the Board, will receive $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board-Group Open-End Funds and Dreyfus HighYield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board-Group Open-End Funds and Dreyfus High Yield Strategies Fund. The Company s portion of these fees and expenses are charged and allocated to each series based on net assets. Amounts required to be paid by the Company directly to the non-interested Directors, that would be applied to offset a portion of the management fee payable to the Manager, are in fact paid directly by the Manager to the non-interested Directors. The Manager has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund until September 30, 2010, so that the direct expenses of the BASIC shares and Investor shares of the fund (excluding taxes, brokerage commissions, commitment fees on 64 borrowings and extraordinary expenses) do not exceed .34% and .59%, respectively. During the period ended October 31, 2009, there was no expense reimbursement pursuant to the undertaking. (b) Under the Distribution Plan (the Plan ) adopted pursuant to Rule 12b-1 under the Act, Investor shares may pay annually up to .25% of the value of its average daily net assets to compensate the Distributor for shareholder servicing activities primarily intended to result in the sale of Investor shares.The BASIC shares bear no distribution fee. During the period ended October 31, 2009, Investor shares were charged $1,736,927 pursuant to the Plan. Under its terms, the Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of majority of those Directors who are not interested persons of the Company and who have no direct or indirect financial interest in the operation or in any agreement related to the Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $230,459 and Rule 12b-1 distribution plan fees $189,321. NOTE 4 Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, during the period ended October 31, 2009, amounted to $1,214,423,543 and $319,339,539, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended October 31,2009. These disclosures did not impact the notes to the financial statements. The Fund 65 NOTES TO FINANCIAL STATEMENTS (continued) At October 31, 2009, the cost of investments for federal income tax purposes was $2,211,355,731; accordingly, accumulated net unrealized appreciation on investments was $57,671,603, consisting of $64,347,113 gross unrealized appreciation and $6,675,510 gross unrealized depreciation. NOTE 5 Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through December 29, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 66 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders The Dreyfus/Laurel Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Bond Market Index Fund (the Fund ), a series of The Dreyfus/Laurel Funds, Inc., including the statement of investments, as of October 31, 2009, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended.These financial statements and financial highlights are the responsibility of the Fund s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2009, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Bond Market Index Fund as of October 31, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2009 The Fund 67 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes the fund hereby designates 99.94% of ordinary income dividends paid during the fiscal year ended October 31, 2009 as qualifying interest related dividends. 68 BOARD MEMBERS INFORMATION (Unaudited) The Fund 69 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166. Additional information about the Board Members is available in the fund s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. J.Tomlinson Fort, Emeritus Board Member 70 OFFICERS OF THE FUND (Unaudited) The Fund 71 OFFICERS OF THE FUND (Unaudited) (continued) 72 For More Information Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission ( SEC ) for the first and third quarters of each fiscal year on Form N-Q. The fund s Forms N-Q are available on the SEC s website at http://www.sec.gov and may be reviewed and copied at the SEC s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 25 Important Tax Information 26 Board Members Information 28 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund Dreyfus Disciplined Stock Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Disciplined Stock Fund, covering the 12-month period from November 1, 2008, through October 31, 2009. Reports of positive economic growth over the third quarter of 2009 may have signaled the end of the deep recession that technically began in December 2007. Signs that the U.S. economy finally has turned a corner include inventory rebuilding among manufacturers, improvements in home sales and prices, and an increase in consumer spending.These and other positive developments helped fuel a sustained stock market rally since the early spring, with the most beaten-down securities generally leading the rebound. Higher-quality stocks have participated in the rally, but have so far lagged on a relative performance basis. In our judgment, the financial markets currently appear poised to enter into a new phase in which underlying fundamentals, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economys direction, but on your current financial needs, future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the risks that may accompany unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of November 1, 2008, through October 31, 2009, as provided by Sean P. Fitzgibbon, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2009, Dreyfus Disciplined Stock Fund produced a total return of 9.38%. 1 In comparison, the total return of the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), the funds benchmark, was 9.80% for the same period. 2 After contracting sharply over the first half of the reporting period, the U.S. economy showed signs of stabilizing during the second half. Stocks bounced back sharply as investors anticipated a return to economic growth. The fund delivered particularly robust returns in the consumer-related and energy sectors. The funds strong second-half performance enabled it to make up ground it had lost against the S&P 500 Index during the first half, finishing the reporting period with returns that were roughly in line with the benchmark. In fact, the difference in returns between the fund and the S&P 500 Index during the reporting period are mainly the result of mutual fund fees and expenses that are not reflected in the benchmarks performance. The Funds Investment Approach The fund seeks capital appreciation. To pursue its goal, the fund normally invests at least 80% of its assets in stocks, focusing on large-cap companies. The fund invests in a diversified portfolio of growth and value stocks, which are chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis and risk management.The funds investment process is designed to provide investors with investment exposure to sector weightings and risk characteristics generally similar to those of the S&P 500 Index.We choose stocks based on several characteristics,including value,growth and financial profile.This process delivers a broadly diversified portfolio of carefully selected stocks, with overall performance determined by a large The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) number of securities.At the end of the reporting period, the fund held positions in approximately 89 stocks across 10 economic sectors. A Strong Rebound Offset Earlier Losses The global financial crisis that roiled credit markets and drove the U.S. economy into recession during the fall of 2008 continued to wreak economic havoc during the first four months of the reporting period. The U.S. unemployment rate climbed, housing markets struggled and consumer confidence plunged. Stocks were battered by these conditions, with the S&P 500 Index losing substantial value between the beginning of the reporting period and early March 2009. The U.S. government and the Federal Reserve Board (the Fed) took aggressive action to address these developments. The federal government enacted a massive stimulus package and rescued several troubled corporations, while the Fed injected liquidity into the banking system and cut short-term interest rates to unprecedented lows. These measures bolstered investor confidence, sparking a sustained market rally that began in March 2009.While the rally was initially led by smaller, more speculative companies, it later broadened to include all sectors and capitalization ranges, as economic indicators began showing signs of fundamental improvement. Benefiting from Opportunistic Investing The fund responded to the challenging market environment by emphasizing higher-quality stocks with defensive characteristics and later, as valuations dropped to compelling levels, by focusing on more opportunistic investments. Although the fund underperformed its benchmark in March and April 2009 when volatile, lower-quality stocks led the markets advance, our strategy helped limit losses during the early months of the reporting period and positioned the fund to participate fully in the markets later rise. Several of the funds better performers were consumer-related holdings. Early in the reporting period, when the economic environment was deteriorating, the fund invested in several budget-oriented restaurant chains and retailers, including Darden Restaurants, McDonalds, Ross Stores and Wal-Mart Stores , all of which maintained their value relatively well 4 as consumers turned to lower-cost goods during the downturn.When economic conditions appeared to stabilize, the fund shifted assets into more opportunistic holdings where we saw catalysts for growth. Top performers during the second half of the reporting period included appliance manufacturer Whirlpool, gaming device maker Bally Technologies and battery producer Energizer Holdings . The fund also added value in the energy sector by focusing on independent oil-and-gas producers, such as Newfield Exploration and Anadarko Petroleum, which benefited from strong oil pricing. On a more negative note, a few financial stocks undermined relative performance. Some, such as KeyCorp , suffered further credit deterioration after the fund adopted its position, while others, including Bank of America, posted significant gains before the fund purchased shares. Disappointing timing in trades also detracted from returns in some technology holdings, most notably International Business Machines and Google. Positioned for Gradual Recovery With some economic indicators showing signs of renewed growth as of the end of the reporting period, we remain cautiously optimistic regarding the markets prospects. We have emphasized stocks that appear undervalued relative to their usual earnings power, and where we see potential catalysts for future growth.The fund currently holds mildly overweighted positions in the health care and consumer discretionary sectors, and mildly underweighted exposure to consumer staples, energy and communications stocks. November 16, 2009 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects the monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. The Fund 5 Average Annual Total Returns as of 10/31/09 1 Year 5 Years 10 Years Fund 9.38% 0.95% 1.63%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Disciplined Stock Fund on 10/31/99 to a $10,000 investment made in the Standard & Poors 500 Composite Stock Price Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is a widely accepted, unmanaged index of U.S. stock market performance.
